REPUBLIQUE DU SENEGAL
Un Peuple - Un But - Une Foi

ACCORD D'ASSOCIATION
ENTRE
LA SOCIETE
DES PETROLES DU SENEGAL

ET
PETRO-TIM Limited

Cayar Offshore
Profond

Gambie

CAYAR OFFSHORE PROFOND

PETRO-TIM Limited PETROSEN
SOMMAIRE

ACCORD D'ASSOCIATION

ARTICLE 1 - DÉFINITIONS ..

ARTICLE 2 - OBJET, DATE D'EFFET ET DUREE DE L'ACCORD...
ARTICLE 3 - POURCENTAGES DE PARTICIPATION

ARTICLE 4 - OPERATEUR....

ARTICLE 7 - DECOUVERTE COMMERCIALE ET EXPLOITATION COMMUNE .…
ARTICLE 8 - COUTS ET DEPENSES
ARTICLE 9 - DISPOSITION DE LA PRODUCTION...
ARTICLE 10 - MATERIELS ET EQUIPEMENTS …..
ARTICLE 11 - TRAVAUX SUPPLEMENTAIRES (SOLE RISK)...
ARTICLE 12 - ABANDON....
ARTICLE 13 - RENDUS,RENOUVELLEMENTS ET RENONCIATIONS
ARTICLE 14 - CESSION ET TRANSFERT
ARTICLE 15 - CONFIDENTIALITE …
ARTICLE 16 - RELATIONS ENTRE LES PARTIES.
ARTICLE 17 -FORCE MAJEURE
ARTICLE 18 - DROIT APPLICABLE
ARTICLE 19 - ARBITRAGE...
ARTICLE 20 - NOTIFICATIONS …..
ARTICLE 21 - AUTRES DISPOSITIONS
ANNEXE A - ZONE COMMUNE.
ANNEXE B - PROCEDURE COMPTABLE

ARTICLE 1 - DISPOSITIONS GENERALES
ARTICLE 2 -IMPUTATION DES COUTS,DEPENSES ET CREDITS.
ARTICLE 3 -REGLES D'IMPUTATION DES COUTS DE MATERIEL AU COMPTE COMMUN

ACCORD D'ASSOCIATION

ENTRE

- la SOCIETE DES PETROLES DU SENEGAL, société de droit sénégalais, ayant son siège social
à Dakar, Route du Service Géographique, Hann BP 2076, ci-après désignée "PETROSEN", et
représentée aux présentes par M. Ibrahima MBODIJI, Directeur Général, dûment habilité à cet
effet,

ET

- la société PETRO-TIM LIMITED, société de droit des Iles Cayman ayant son siège social au
Sth Floor, Anderson Square Building, Shedden Road, Boite Postale 866, George Town, Grand
Cayman KY1-1103, Iles Cayman, ci-après désignée «PETRO-TIM» et représentée aux
présentes par Monsieur Wong Joon KWANG, Chief Executive, dûment habilité à cet effet,

ATTENDU

- que la République du Sénégal, d’une part, PETRO-TIM et PETROSEN d’autre part, ont
signé à la date du 17 janvier 2012, un Contrat de Recherche et de Partage de Production,
approuvé par Décret no 2012-596 du 19 juin 2012, ci-après dénommé le ‘Contrat’?
relatif à la Zone Contractuelle telle que définie à l’ Annexe 1 dudit Contrat

- que les Parties désirent exécuter en commun les opérations de recherche, d'évaluation, de
développement, de production, de stockage et de transport des Hydrocarbures jusqu'au
Point de Livraison et toutes les activités connexes relatives à la Zone Contractuelle et à
tout Périmètre d'Exploitation qui pourrait en dériver et, dans ce but, désirent définir leurs
droits, intérêts et obligations respectifs concernant le Contrat, les Périmètres
d'Exploitation et la Zone Commune ;

CECI EXPOSE, IL EST CONVENU CE QUI SUIT:
ARTICLE 1
DEFINITIONS

Les termes définis dans le présent article auront pour l'ensemble de l'Accord la signification suivante :

1.

"Accord" signifie le présent acte et ses annexes formant contrat ainsi que toute addition,
substitution ou modification aux présentes, sous forme d’avenant, qui recevrait l'approbation
écrite des Parties.

12 "Accroissement de la Participation de PETROSEN"" signifie l’augmentation du Pourcentage de
Participation de PETROSEN conformément à l’ Article 24.2 du Contrat.

13 "Année Civile" signifie une période de douze (12) mois consécutifs commençant le premier (1*)
janvier et se terminant le trente et un (31) décembre suivant.

14 "Comité d'Opérations" signifie le Comité d'Opérations établi conformément à l'article 5 ci-
dessous.

1.5 Compte Commun signifie les comptes de dépenses et/ou de recettes tenus par l’Opérateur selon
le cas

1.6 "Compte Commun de Dépenses" signifie l'ensemble des comptes de dépenses tenus par
l'Opérateur pour l'enregistrement des coûts, dépenses ou autres transactions relatives aux travaux
de recherche, d'évaluation, de développement, de production, de stockage et de transport des
Hydrocarbures jusqu'au Point de Livraison et des activités connexes entreprises en commun dans
le cadre du présent Accord, ces coûts et dépenses devant être supportés par les Parties selon les
Pourcentages de Participation spécifiés au présent Accord.

1.7 "Compte Commun de Recettes" signifie l’ensemble des comptes de recettes tenus par
l’Opérateur pour l’enregistrement des revenus issus de la commercialisation des hydrocarbures par
le Contractant et de tous autres revenus ou produits liés aux Opérations Pétrolières conformément
aux dispositions de l’Article 2.13 de la Procédure Comptable, Annexe 2 du Contrat.

18 "Contractant" signifie, soit individuellement, soit collectivement, PETRO-TIM et PETROSEN,
ainsi que toute personne à laquelle serait cédé un intérêt en application des articles 24 et 29 du
Contrat.

19 "Contrat" signifie Contrat de Recherche et de Partage de Production, signé en date du 17
janvier 2012 entre l'Etat et les Parties.

1.10 "Découverte" signifie la découverte d'un gisement d'Hydrocarbures réalisée à la suite d’un
forage.

1.11 "Dollar" signifie dollar des Etats-Unis d'Amérique.

1.2 "Etat" signifie la République du Sénégal.

1.13 "Faute Lourde" signifie toute action ou omission ayant causé un préjudice par intention ou

par négligence grave. Une erreur de jugement ou toute autre erreur commise de bonne foi dans
l'exercice de sa mission par l'Opérateur dans le présent Accord ne constitue pas Faute Lourde.
1.14 "Forage d’évaluation " signifie tout forage (autre qu’un Forage d’Exploration ou un forage
de développement) réalisé par suite d’une découverte d’hydrocarbures dont le but, au moment du
commencement du forage est d’évaluer le volume des gisements d’Hydrocarbures qui sont
contenus dans la Découverte.

1.5 "Forage d'Exploration" signifie

(Q] tout forage réalisé dans la Zone Commune sur une zone extérieure à la fermeture
reconnue de toute structure géologique ou piège stratigraphique sur lequel existe un
puits productif ou un puits potentiellement productif qui constitue un champ
commercialement exploitable ;

Gi) tout forage réalisé dans la Zone Commune sur une zone intérieure à la fermeture
reconnue de toute structure géologique ou piège stratigraphique sur lequel existe un
puits productif ou un puits potentiellement productif qui constitue un champ
commercialement exploitable, sous réserve que l'objectif du forage soit situé à une
profondeur inférieure ou supérieure au niveau de production à l'intérieur de ladite
fermeture et que le forage ne soit pas réalisé pour le développement du niveau de
production à l'intérieur de ladite fermeture :

Gi) ou la portion d'un forage de développement ou d'un forage d'évaluation, approfondi à
une cote inférieure à l'horizon producteur ou potentiellement producteur du champ.

1.16 "Gaz Naturel" signifie le gaz sec et le gaz humide produit isolément ou en association avec
le Pétrole Brut, ainsi que tous autres constituants gazeux extraits des puits.

1.7  "Hydrocarbures" signifie Pétrole Brut et Gaz Naturel.
1.18 "Non Opérateur" signifie la ou les Parties au présent Accord autres que l'Opérateur.

1.19 "Opérateur" signifie à tout moment la Partie désignée et agissant en tant que telle,
conformément à l'article 4 ci-dessous .

120 "Opérations Communes" signifie toutes les opérations de recherche, de développement, de
production, de stockage et de transport des Hydrocarbures engagées en vertu du présent Accord.

121 "Parties" signifie tous les participants présents et futurs au présent Accord ou leurs
successeurs ou cessionnaires respectifs.
"Partie" signifie l'une quelconque des Parties.

122 "Pétrole Brut" signifie huile minérale brute, asphalte, ozokérite et tous autres hydrocarbures
liquides à l'état naturel ou obtenu du Gaz Naturel par condensation ou extraction y compris les
condensats et les liquides de Gaz Naturel.

123 "Périmètre d’exploitation" signifie la fraction de la Zone Contractuelle délimitée par le
périmètre d’un Gisement Commercial fixé conformément aux dispositions de l’article10.1 ci-
dessous.

124 "Point de Livraison" signifie le point FOB au terminal des hydrocarbures au Sénégal ou/et
tout autre point fixé d'un commun accord entre les Parties.

125 "Pourcentage de Participation" signifie les pourcentages d'intérêts indivis de chacune des
Parties définis à l'article 3 ci-dessous.
126 "Procédure Comptable" signifie la Procédure Comptable annexée au présent Accord en tant
qu'Annexe B.

127 "Programme Annuel de Travaux" et "Budget" signifient respectivement le Programme
Annuel de Travaux et le Budget décidés en accord avec l'article 6 ci-dessous.

128 "Société Affiliée" signifie: toute société qui contrôle ou est contrôlée directement ou
indirectement, par toute entreprise visée à l’article 42 du Code Pétrolier, ou une société qui
contrôle elle-même, directement ou indirectement, toute entreprise visée à l’article 42 du Code
Pétrolier, étant entendu qu’un tel contrôle signifie la propriété directe ou indirecte par une société
ou toute autre entité d’au moins cinquante pour cent des parts sociales ou actions donnant lieu à la
majorité de droit de vote dans une autre société.

129 "Société non Affiliée" ou "Tiers" signifie une personne autre que les Parties et autre qu’une
Société Affiliée.

130 "Travaux Supplémentaires" signifie les travaux effectués par une ou plusieurs Parties
conformément aux dispositions de l'article 11 ci-dessous.

131 "Zone Commune" signifie à tout moment la superficie, après déduction des rendus, définie à
l'Annexe A, sur laquelle les Parties ont obtenu une Zone Contractuelle et entreprennent les
Opérations Communes. La superficie des Périmètre d'Exploitation qui pourront dériver de la Zone
Contractuelle fera partie intégrante de la Zone Commune.

132 "Zone Contractuelle" signifie Zone contractuelle de recherche d’'Hydrocarbures telle que
définie à l’ Annexe I du Contrat et comprend tout Périmètre d'Exploitation d’Hydrocarbures en
découlant ainsi que tous renouvellements ou prolongations de la période de recherche dans la Zone
Contractuelle et des Autorisations d'Exploitation délivrées par l'Etat et autorisant les Parties
explorer, développer, produire et transporter des Hydrocarbures dans la Zone Commune.

133 Les termes non définis dans le présent Accord auront la même signification, le cas échéant,
que celle qui leur est attribuée au Contrat.
2.1.

22

23.

ARTICLE 2

OBJET, DATE D'EFFET ET DUREE DE L'ACCORD

Le présent Accord a pour objet:

a)

b)

de définir les droits, intérêts et obligations respectifs des Parties concernant la Zone
Commune;

de déterminer les conditions dans lesquelles seront entreprises les Opérations Communes
ainsi que la répartition entre les Parties des charges et résultats de toutes natures relatifs
aux dites Opérations.

Le Présent Accord prendra effet à la date de son approbation par le Ministre de l'Energie, et des
Mines.

Sous réserve des dispositions du présent Accord, il demeurera en vigueur tant que les Parties,
leurs successeurs et cessionnaires respectifs détiendront en commun des Pourcentages de
Participation dans la Zone Contractuelle.

En outre, la validité du présent Accord se poursuivra au-delà de cette durée jusqu'à l'achèvement
de ce qui suit:

(a)

@)
(e)
()

l'accomplissement et la liquidation des opérations engagées en vertu du présent
Accord, y compris la résolution de toutes réclamations ou litiges de toutes sortes;
l'obturation et l'abandon de tous les puits en conformité avec le présent Accord;

la liquidation de tout actif détenu en conformité avec le présent Accord;

le règlement de tous comptes entre les Parties.
3.1.

(a)

@)

32.

33

ARTICLE 3

POURCENTAGES DE PARTICIPATION

Les Pourcentages de Participation des Parties seront les suivants à compter de la date d'entrée en
vigueur du présent Accord :

PETROSEN 10%

PETRO-TIM Ltd 90%

Conformément à l’Article 24 du Contrat, les participations de PETROSEN visées aux alinéas
3.1 et 3.2 n'entraîneront pas pour celle-ci, pendant toute la durée de la période de recherche et
d’évaluation, de participation aux dépenses et charges encourues par le Contractant ; les parts de
PETROSEN étant supportées par les autres entités constituant le Contractant, chacune au
prorata de son pourcentage de participation.

Conformément aux dispositions de l'article 24 du Contrat, PETROSEN aura l'option d'accroître
son Pourcentage de Participation sur tout Périmètre d’Exploitation situé dans la Zone
Contractuelle, jusqu'à un Pourcentage de Participation maximal de vingt pour cent (20%) soit un
accroissement de dix pour cent (10%) de son pourcentage de participation.

PETROSEN exercera ladite option en notifiant aux autres entités constituant le Contractant le
Pourcentage de Participation que PETROSEN désire acquérir dans le Périmètre d’Exploitation
concerné, dans les six (6) mois suivant l'octroi dudit Périmètre d'Exploitation.

L'Accroissement de la Participation de PETROSEN relatif au Périmètre d'Exploitation sera
effectif rétroactivement à compter de la date d'octroi du Périmètre d'Exploitation concerné ; les
entités constituant le Contractant autres que PETROSEN céderont à PETROSEN, chacune au
prorata de sa participation à ce moment, un pourcentage de sa participation, dont le total sera
égal au montant de l'Accroissement de la Participation décidé par PETROSEN.

PETROSEN aura le droit d'exercer ou non son option d'accroître sa participation, séparément,
pour chaque Périmètre d'Exploitation.

Sous réserve des stipulations de l'article 8.1.1 du présent Accord et de l'article 24.1 du Contrat,
les Parties autres que Petrosen acceptent, conformément aux stipulations de l'article 7.10 du
Contrat, de fournir une garantie bancaire, au pro rata de leur Pourcentage de Participation, de
telle sorte que ces garanties bancaires puissent être fournies au Ministre avant la fin de la
période stipulée au Contrat.
4.1

42

43

ARTICLE 4

OPERATEUR

PETRO-TIM est désigné comme Opérateur à compter de la date d'entrée en vigueur du présent

Accord.

Conformément aux Programmes Annuels de Travaux et aux Budgets correspondants approuvés
par le Comité d'Opérations, et sous réserve des directives pouvant être formulées par ledit

Comi

l'Opérateur sera chargé de l'exécution et de la conduite de toutes les Opérations

Communes visées au présent Accord.

Dans la conduite des Opérations Communes, l'Opérateur devra, sans que cette énumération soit
limitative :

43.1

432

433

434

435

436

Exécuter tous les travaux avec diligence et selon les règles de l'art en usage dans
l'industrie pétrolière internationale, en accord avec les pratiques et les principes qui
permettent d'assurer la conservation des gisements et la protection de l'environnement,
et réaliser lesdits travaux de manière efficace et économique.

Toutes les opérations seront conduites conformément aux dispositions du Contrat et à
celles de toutes les lois et règlements en vigueur au Sénégal.

Acquérir au nom et pour le compte des Parties les terrains, licences, droits
superficiaires, facilités, servitudes et droits de passage qui peuvent être nécessaires ou
utiles aux Opérations Communes.

Conclure des contrats pour la réalisation des prestations de services ou la fourniture des
équipements, matériels ou autres produits nécessaires aux Opérations Communes,
conformément aux dispositions de l'article 4.5 ci-dessous.

Représenter les Parties auprès de l'Etat (après consultation avec les dites Parties et
sans limiter le droit de celles-ci d'assister aux réunions avec l'Etat ou de participer à
toutes discussions avec celui-ci) et prendre toutes les mesures pour remplir les
obligations imposées par le Contrat, les lois et règlements en vigueur. L'Opérateur
devra notifier aux Parties dès que possible toute réunion significative entre l'Opérateur
et l'Etat.

Autoriser les représentants des Parties à pénétrer librement, sur les lieux d'opérations à
tout moment raisonnable, (sous réserve de notification préalable), avec le droit

d'assister à toutes opérations conduites pour le Compte Commun des Parties et
d'inspecter tous les matériels, équipements et autres biens de propriété commune.

Chaque Partie, par l'intermédiaire de ses agents ou employés dûment autorisés, aura le
droit d'examiner et d'obtenir une copie de toutes les données et interprétations de
celles-ci, y compris, sans que cette énumération soit limitative, les carottes, les
échantillons, les diagraphies, les tests et les mesures concernant les opérations prévues
au présent Accord.

Maintenir les biens de propriété commune libres de tous privilèges, obligations,
charges et servitudes.
44

437

438

439

43.10

43.11

43.12

Etablir et tenir à jour la comptabilité de toutes les Opérations Communes selon les
dispositions prévues dans la Procédure Comptable annexée au présent Accord.

Payer tous les coûts et les dépenses encourus pour les opérations prévues au présent
Accord lorsqu'ils sont échus et exigibles.

Souscrire et maintenir en vigueur pour le compte des Parties toutes polices d'assurances
de responsabilité vis-à-vis des Tiers, de dommage à la propriété et à l'environnement et
toutes autres assurances de responsabilité des Parties et de l'Opérateur requises par les
lois et règlements applicables ou les usages dans l’industrie pétrolière internationale,
ainsi que toute couverture et/ou assurance que le Comité d’Opérations juge utiles
d'obtenir. Ces polices d'assurances, imputables au Compte Commun des Parties, seront
souscrites avec renonciation à tout droit de recours contre les Non Opérateurs.

L'Opérateur informera les Parties de toutes les assurances contractées par lui,
enregistrera toutes réclamations en rapport avec les assurances et prendra toutes les
mesures nécessaires afin d'obtenir les indemnisations et les porter au crédit du Compte
Commun.

L'Opérateur devra exiger de tous ses sous-traitants, auxquels il aura confié des travaux,
de souscrire et maintenir en vigueur toute assurance requise par les lois et règlements
applicables ou les usages dans l’industrie pétrolière internationale, ainsi que toute autre
assurance nécessaire à la protection des Opérations Communes. Il exigera de ces sous-
traitants qu'ils obtiennent de leurs assureurs renonciation à tout droit de recours contre
l'Opérateur et les Non Opérateurs. A la demande de l'Opérateur, ils lui fourniront une
attestation d'assurance souscrite auprès d'une compagnie notoirement solvable pour les
risques liés aux opérations dont ils ont la charge.

Il est entendu que chaque Partie aura le droit de souscrire, à ses propres frais, toute
assurance relative aux Opérations Communes. Toutefois, le Comité d'Opérations devra
approuver, selon les dispositions de l'article 5.1 4, si une telle assurance est acceptable.

Informer régulièrement les Parties de l'état et du résultat des opérations effectuées et
fournir immédiatement aux Parties tout rapport ou renseignement fourni à ou obtenu
de l'Etat.

Préparer et fournir au Comité d'Opérations tous rapports, états, données et
informations relatifs aux opérations effectuées.

Préparer et soumettre au Comité d'Opérations pour approbation les projets de
Programme Annuel de Travaux et de Budget conformément à l'article 6 ci-dessous.

L'Opérateur s'engage à exécuter chaque Programme Annuel de Travaux adopté par les Parties
dans les limites du Budget correspondant approuvé et de l'autorisation de dépense visée à
l'article 6.9, et il n'entreprendra aucune opération non prévue dans un Programme Annuel de
Travaux approuvé, ni n'engagera durant une période budgétaire aucune dépense qui excéderait
les montants approuvés dans le Budget correspondant, sauf dans les cas suivants :

44.1

L'Opérateur sera autorisé à engager des dépenses supplémentaires excédant le Budget
initialement approuvé dans la limite de dix pour cent (10 %) de chaque poste
budgétaire, s'il s'avère nécessaire à la bonne réalisation d'un Programme Annuel de
Travaux approuvé, à condition toutefois que le total de ces dépenses supplémentaires
ne dépasse pas cinq pour cent (5%) du Budget total. L'Opérateur devra notifier aux
Parties ces dépenses supplémentaires dès que possible.
45

442 Durant une Année Civile, l'Opérateur sera également autorisé à engager des dépenses
pour réaliser dans la Zone Commune des travaux, non prévus dans un Programme
Annuel de Travaux déjà approuvé et dans le Budget correspondant, dans la limite d'un
montant total ne pouvant excéder l'équivalent de cent mille(100.000) Dollars, à
condition que de telles dépenses ne soient pas pour des opérations précédemment
refusées par le Comité d'Opérations.  Lesdites dépenses devront être notifiées
immédiatement aux Non Opérateurs et, sous réserve de leur approbation par le Comité
d'Opérations, le montant de dépenses autorisé au titre du présent paragraphe sera à
nouveau ajusté à l'équivalent de cent mille (100.000) Dollars, l'intention des Parties
étant de mettre à la disposition de l'Opérateur un fonds de roulement qu'il peut utiliser
sans l'approbation préalable des Non Opérateurs.

443 En cas d'urgence, l'Opérateur est autorisé à engager immédiatement toutes les
dépenses qu'il estimera nécessaires et raisonnables à la protection du personnel, des
Tiers, des biens ou de l'environnement. L'Opérateur devra notifier aux Non
Opérateurs ces dépenses d'urgence dans les plus brefs délais.

Toutes les opérations visées au présent Accord et dans le Contrat seront conduites par
l'Opérateur ou par ses agents dûment autorisés ou par des sous-traitants engagés par lui.

45.1 Le nombre, l'affectation des employés, leurs horaires de travail, ainsi que les
rémunérations qui leur seront dues pour la réalisation des Opérations Communes
prévues au présent Accord, seront fixés par l'Opérateur.

4.52 Tous les employés et sous-traitants utilisés ou engagés pour les Opérations Communes
seront respectivement les employés ou les sous-traitants de l'Opérateur.

4.53  L'Opérateur n'emploiera que les employés, les agents et sous-traitants qui seront jugés
raisonnablement nécessaires à la conduite des opérations prévues au présent Accord.

454 Pour les contrats de prestations de services, d'approvisionnement ou de construction, les
passations de marché répondront à des critères techniques ainsi qu'à des critères
d'économie et d'efficacité, ce qui implique l'obligation de recourir, sauf cas d'urgence ou
cas exceptionnels, à des appels d'offres.

L’Opérateur aura le droit de conclure, sans être obligé de faire des appels d’offre, les
contrats dont le coût total estimé par l’Opérateur ne dépassera pas un montant de deux
cents mille (200000) Dollars avec des contractants qui de l’avis de l’Opérateur sont les
plus qualifiés techniquement et financièrement.

Pour conclure un Contrat avec une Société Affiliée dont le montant, estimé par
l’Opérateur, est supérieur à cent mille (100000) Dollars, l’Opérateur devra obtenir au
préalable l’autorisation du Comité d’Opérations.

Sauf avis contraire du Comité d’Opérations, l’Opérateur aura recours à des appels
d’offre limités à des entrepreneurs notoirement reconnus, pour les contrats dont le coût
estimé par l’Opérateur, dépasse deux cents mille (200000) Dollars. L’Opérateur devra
conclure le contrat avec le soumissionnaire qui de son avis est le mieux qualifié tant
techniquement que financièrement. Dans le cas où l'Opérateur ne choisirait pas le
soumissionnaire le moins disant, il sera obligé de présenter au Comité d'Opérations des
justifications documentées.
46

47

48

A cet effet, l’Opérateur devra :

(a) fournir aux Parties une liste des entreprises destinataires de l’appel d'offre
pour ledit Contrat ;

(b) à l’expiration de la date de soumission de l’appel d’offre, passer en revue et
faire une évaluation détaillée des offres ;

(c) préparer et transmettre aux Parties une analyse comparative des soumissions,
en indiquant la recommandation de l'Opérateur quant à l'adjudicataire, les
raisons de sa décision, ainsi que les conditions techniques, commerciales et
contractuelles devant être convenues; et

(d) obtenir l'approbation du Comité d'Opérations de la soumission qui a fait l'objet
de cette recommandation. Faute de réponse d'un membre du Comité
d'Opérations dans un délai de 15 jours à une demande d'approbation, la
soumission en cause sera considérée comme ayant fait l'objet d'un vote positif
de ce membre en faveur de cette recommandation.

Tous litiges ou réclamations non couverts par les assurances souscrites concernant les
opérations prévues au présent Accord pourront être transigés, réglés ou défendus par l'Opérateur
sous réserve que ce dernier ne puisse engager à ce titre un montant supérieur à l'équivalent de
cent mille (100000) Dollars sans l'approbation préalable du Comité d'Opérations. Tous litiges
ou réclamations d'un montant supérieur à cent mille (100000) Dollars seront notifiés dès que
possible au Comité d'Opérations et l'Opérateur devra se conformer aux directives formulées par
le Comité d'Opérations. Chaque Partie aura le droit d'être représentée à ses propres frais lors du
règlement, du compromis ou de la défense concernant des litiges ou réclamations d'un montant
supérieur à l'équivalent de cent mille (100000) Dollars.

Chacune des Parties devra immédiatement notifier les autres Parties de toute réclamation faite
par un Tiers à son encontre au cas où la notification est liée aux Opérations Communes ou
pourrait affecter leur fonctionnement. La Partie concernée défendra ou réglera cette réclamation
en conformité avec les instructions du Comité d'Opérations. Les frais et dommages résultant
d’une telle défense ou règlement et qui sont imputables aux Opérations Communes seront
débités au Compte Commun.

L'Opérateur ne sera pas tenu responsable vis-à-vis des autres Parties pour toute action ou
omission de sa part dans la conduite des opérations prévues au présent Accord, dans la mesure
où ladite action ou omission n'est pas due à une Faute Lourde de sa part. La responsabilité de
l'Opérateur sera déterminée en conformité avec les normes et la pratique de l'industrie pétrolière
internationale.

L'Opérateur a le droit de renoncer à tout moment à ses fonctions d'Opérateur sous réserve
d'avoir rempli les obligations contractuelles du Contrat et du présent Accord, à condition d'en
informer par écrit six (6) mois à l'avance les Non Opérateurs, mais cette démission ne prendra
pas effet avant la désignation par les Parties d'un nouvel Opérateur.

48.1 Tout Non Opérateur pourra, dans le mois suivant la date de notification de la
démission de l'Opérateur, notifier par écrit à ce dernier son désir de lui succéder dans
les fonctions d'Opérateur.
49.

4.10.

482 Si plusieurs Non Opérateurs communiquent à l'Opérateur leur désir de lui succéder, le
nouvel Opérateur sera désigné par le vote du Comité d'Opérations tel que prévu à
l'article 5 ci-dessous.

483 Si aucun des Non Opérateurs n'est disposé à succéder à l'Opérateur, ou n'exprime pas
son désir de lui succéder dans le mois suivant le notification faite par l’Opérateur, le
Non Opérateur qui détient le Pourcentage de Participation le plus élevé (les Parties qui
sont des Sociétés Affiliés étant considérées comme une seule Partie ayant un
Pourcentage de Participation égal à la somme de leurs Pourcentages de Participation)
sera désigné comme Opérateur provisoire jusqu'à ce qu'un nouvel Opérateur soit élu.

La dé
suivants :

ion de l'Opérateur pourra être demandée par l'une ou l'autre des Parties dans les cas

49.1.  L'Opérateur devient une Partie défaillante au titre de l'article 8.5 ci-dessous.

492.  L'Opérateur cède la totalité de son Pourcentage de Participation à un Tiers, ou possède
avec ses Sociétés Affiliées un Pourcentage de Participation inférieur à vingt pour cent
(20%).

493. L'Opérateur ne s'est pas acquitté d'une obligation lui incombant au titre du présent
Accord et n'y a pas remédié ou n’a pas commencé à y remédier dans les trente (30)
jours de la mise en demeure par les Non Opérateurs. Une telle mise en demeure est
soumise au vote du Comté d'Opérations, vote auquel ne pourront participer ni
l'Opérateur ni ses Sociétés Affiliées, et leurs Pourcentages de Participation respectifs
seront répartis proportionnellement entre les autres Parties.

494. L'Opérateur ou sa société mère sont en faillite ou en règlement judiciaire.

La démission de l'Opérateur prendra effet trois (3) mois après notification à l'Opérateur par le
Comité d'Opérations de la demande de démission formulée par l'une des Parties ("la Date de
démission"). Elle ne libérera pas celui-ci de ses obligations contractuelles.

Un nouvel Opérateur sera désigné par le vote du Comité d'Opérations selon les dispositions de
l'article 5.14. Toutefois, nonobstant les dispositions de l'article 5.14., ni l'Opérateur, ni ses
Sociétés Affiliées, ne pourront participer au vote du Comité d'Opérations et leurs Pourcentages
de Participation respectifs seront répartis proportionnellement entre les autres Parties.

Dès la Date d'Effet de démission ou du renvoi de l'Opérateur sortant, le nouvel Opérateur se
substituera à l’Opérateur dans tous ses intérêts droits et obligation. Après remise de toute
propriété commune, comptes, enregistrements et autres documentations dont l'Opérateur a la
charge en conformité avec le présent Accord, l'Opérateur sortant sera libéré de toutes
responsabilités et obligations en tant qu'Opérateur à partir de cette date, à l'exception toutefois
des droits et obligations existants avant cette date et qui n'ont pas été remplis par l'Opérateur
sortant. L’Opérateur sortant et l’Opérateur entrant feront tout le nécessaire afin que tous les
contrats conclus et toutes les obligations acceptées pour le Compte Commun par l'Opérateur
sortant passent au bénéfice du nouvel Opérateur et, le cas échéant, puissent faire l'objet d'une
cession en faveur de celui-ci sans aucune pénalité ou charge quelconque.

En cas de changement d'Opérateur, les Parties organiseront un audit et un inventaire conjoints.
L'Opérateur sortant fournira à l'Opérateur entrant toutes les informations et données nécessaires
à la tenue d’un compte précis durant la période de transition.
5.1

ARTICLE 5

COMITE D'OPERATIONS

Pour assurer la supervision, la direction et le contrôle des Opérations Communes prévues au
présent Accord, il sera créé un Comité d'Opérations composé des représentants des Parties,
chaque Partie désignant un représentant et un suppléant. Des Parties qui sont Sociétés Affiliées
ne désigneront qu'un représentant et un suppléant uniques.

51.1

512

517

Le Comité d'Opérations sera présidé par le représentant de l'Opérateur.

Le suppléant désigné par une Partie ne pourra exercer ses fonctions qu'en l'absence du
représentant de ladite Partie.

Chaque Partie aura le droit de remplacer son représentant ou son suppléant à tout
moment, sous réserve de le notifier au préalable aux autres Parties. Au cas où le
représentant et son suppléant sont ensemble dans l'impossibilité d'assister à une réunion
du Comité d'Opérations, une Partie peut, après notification préalable aux autres Parties,
déléguer un autre représentant habilité pour une réunion du Comité d'Opérations.

Sous réserve des dispositions de l'article 54., les décisions du Comité d'Opérations
seront prises par le vote favorable d'au moins deux Parties détenant ensemble au moins
soixante cinq pour cent (65%) des Pourcentages de Participation, chaque Partie ayant un
droit de vote par l'intermédiaire de son représentant égal ou proportionnel à son
Pourcentage de Participation. Aux fins du présent article, deux ou plusieurs Parties, qui
sont des Sociétés Affiliées, seront considérées comme une seule Partie et seront
réputées voter de façon identique.

Le Comité d'Opérations se réunira à Dakar ou par accord en un autre lieu, chaque fois
que cela sera nécessaire sur convocation écrite stipulant l'ordre du jour et notifiée par
l'Opérateur à chaque Partie au moins quinze (15) jours à l'avance, sauf cas d'urgence. Il
est précisé que le Comité d'Opérations se réunira au moins une fois par an pour
examiner le Programme Annuel de Travaux et le Budget correspondant visés à l'article
6 ci-dessous.

Une ou plusieurs Parties pourront à tout moment demander à l'Opérateur de convoquer
avec un préavis d'au moins quinze (15) jours le Comité d'Opérations en spécifiant la ou
les questions à débattre durant la réunion.

Si une Partie veut faire ajouter un sujet à l'ordre du jour d'une réunion du Comité
d'Opérations, elle devra le faire connaître à l'Opérateur au moins dix (10) jours avant la
date de la réunion. Une question qui ne figure pas à l'ordre du jour ne peut faire l'objet
d'un vote que si toutes les Parties sont d'accord pour qu'elle le soit.

Chaque membre du Comité d'Opérations pourra être assisté d'un nombre raisonnable
d'experts de son choix et à sa charge.

Un procès-verbal de chaque réunion sera rédigé par l'Opérateur et des copies seront
adressées aux Parties dans les quinze (15) jours qui suivent la réunion en vue d'en
obtenir par signature l'approbation du texte proposé. Les Parties disposeront alors d'un
délai de quinze (15) jours pour faire part de leurs observations. Passé ce délai, le
procès-verbal sera présumé approuvé.
52

53

54

5.18 Sous réserve de dispositions contraires du présent Accord, les décisions du Comité
d'Opérations s'imposeront aux Parties.

Toute question relative au présent Accord peut être soumise par une Partie au Comité
d'Opérations pour examen et vote sans qu'une réunion soit nécessaire, à condition que cette
question soit notifiée à temps par écrit à toutes les Parties et à l'Opérateur.

52.1 Dans ce cas, chaque Partie exprimera par écrit son vote à l'Opérateur dans un délai de

quinze jours (15) suivant réception de la notification de l'Opérateur. L'absence de
réponse dans le délai prévu sera présumée signifier un vote favorable à la décision

proposée:

522 Toute question posée dans les conditions stipulées dans l’Article 5.2 et approuvée
conformément aux dispositions de l’Article 5.1.4 sera considérée comme une décision
prise par les Parties et engagera les Parties comme si le vote avait été exprimé lors
d'une réunion.

523 L'Opérateur tiendra un procès-verbal écrit des votes ainsi exprimés.

Le Comité d'Opérations pourra créer tous les sous-comités qu'il jugera utiles, chacun étant

composé d'un représentant de chaque Partie. Les fonctions des sous-comités seront fixées par le

Comité d'Opérations.

Sous réserve des dispositions de l'article 11, le Comité d'Opérations devra approuver
conformément à l’article 5.1.4 et sans que cette énumération soit limitative :

a) le Programme Annuel de Travaux et le Budget correspondant ;

b) les autorisations de dépenses et les dépassements de dépenses, conformément aux
dispositions des articles 44. et 6.9. ;

c) l'implantation des forages :

d) les décisions d'abandon de puits ;

e) le programme d'évaluation d'une découverte ;

hi) le caractère commercial d'un gisement d'Hydrocarbures ;

g) le plan de développement et d'exploitation d'un gisement déclaré commercial et exploité
en commun ;

h) les niveaux de production des Hydrocarbures ;
i) le plan d'abandon d'un Périmètre d'Exploitation.
() une renonciation volontaire ou un rendu de toute ou partie de la Zone Contractuelle.

L'unanimité du Comité d'Opérations sera requise pour toute décision sur les points g), i) et j) ci-
dessus.

5.5 Pour l'application de l'article 5.1 ci-dessus, il est entendu que si le Pourcentage de Participation d'une

Partie est inférieur ou devient inférieur à cinq pour cent (5 %), ladite Partie devra se faire représenter
56

6.1

62

63

64

65

aux réunions du Comité d'Opérations par une autre Partie détenant un Pourcentage de Participation
supérieur à la valeur susmentionnée. PETROSEN ne sera toutefois pas soumise à cette disposition.

Le Comité d'Opérations traitera toutes questions relatives à l'accomplissement des obligations
minimales des travaux ("Obligations Minimales de Travaux) prévues à l'Article 7 du Contrat.

5.6.1 Chaque Programme Annuel de Travaux et Budget proposé par l'Opérateur sera
conforme aux Obligations Minimales de Travaux.

5.6.2 Au cas où le Comité d'Opérations n'approuve pas le Programme Annuel de Travaux et
le Budget correspondant proposé par l'Opérateur conformément aux stipulations de
l'Article 5.1.4 dans les trente (30) jours suivant la réception dudit programme, le
programme alternatif proposé qui recevra le vote du Pourcentage de Participation le
plus élevé sera considéré comme ayant été approuvé par le Comité d'Opérations.

ARTICLE 6

PROGRAMMES ANNUELS DE TRAVAUX ET BUDGETS

Tous les travaux exécutés par l'Opérateur dans le cadre du présent Accord, et toutes les
dépenses à imputer au Compte Commun, devront être effectués sur la base d'un Programme
Annuel de Travaux détaillé et du Budget correspondant approuvés par le Comité d'Opérations.

Dans les trente (30) jours suivant la date d'effet du présent Accord, l'Opérateur devra soumettre
aux Parties un Programme de Travaux et le Budget correspondant pour la période résiduelle de
l'Année Civile en cours et l'Année Civile suivante.

62.1 Dans les trente (30) jours suivant la date de soumission par l'Opérateur du Programme
de Travaux et du Budget susvisés, le Comité d'Opérations devra approuver et adopter
un Programme de Travaux et le Budget correspondant pour la période résiduelle de
l'Année Civile en cours et l'Année Civile suivante.

Pour les années suivantes, l'Opérateur devra soumettre au Comité d'Opérations avant le premier
(1) août de chaque année un Programme Annuel de Travaux et le Budget correspondant qu'il
propose d'exécuter dans la Zone Commune durant l'Année Civile suivante.

6.3.1 Au plus tard le trente (30) septembre de chaque Année Civile, le Comité d'Opérations
devra approuver et adopter un Programme Annuel de Travaux et le Budget correspondant
pour l'Année Civile suivante, conformément aux dispositions de l'article 5.1 ci-dessus.

Lors de l'approbation du Programme Annuel de Travaux et du Budget, le Comité d'Opérations
examinera à titre indicatif, sans l'approuver, un Programme Annuel de Travaux et le Budget
correspondant pour l'Année Civile consécutive à l'exercice considéré.

Chaque Budget annuel donnera pour chaque trimestre, une estimation détaillée par poste
budgétaire du coût des travaux prévus dans le Programme Annuel de Travaux considéré, ainsi
qu'une estimation détaillée de toutes les autres dépenses et de tous les frais devant être encourus
par l'Opérateur, y compris notamment, sans que cette énumération soit limitative, ses frais
généraux, les taxes et impôts, à l'exception de l'impôt sur les sociétés dû par chaque Partie ou
des charges exclues du Compte Commun au titre du présent Accord.
66

67

68

69

Après l'approbation d'un Programme Annuel de Travaux et du Budget correspondant,
l'Opérateur en adressera une copie à chaque Partie dans les plus brefs délais.

A la demande d'une Partie, tout Programme Annuel de Travaux et Budget adopté pourra être
examiné et révisé en cours d'année par le Comité d'Opérations, lequel pourra décider d'amender
le Programme Annuel de Travaux et le Budget prévus.

L'Opérateur pourra, s'il le juge nécessaire, demander à chaque Partie d'avancer sa quote-part des
fonds estimés nécessaires à la réalisation d'un Programme Annuel de Travaux et au Budget
correspondant, conformément aux dispositions de la Procédure Comptable annexée au présent
Accord.

L'Opérateur devra soumettre aux autres Parties, pour approbation préalable, une autorisation de
dépense ("Authorization for Expenditure AFE") pour toutes opérations et obligations afférentes
à chaque projet séparé dans le cadre du Budget approuvé, au cas où les dépenses pourraient
dépasser un montant de cent mille (100000) dollars y compris, sans que cette liste soit limitative
pour les rubriques suivantes :
69.1.  Forage

a) Chaque Forage d'Exploration ou Forage D'évaluation.

b) Chaque forage.

c)  Approfondissement d'un forage en dessous de la profondeur d'origine.

d)  Reconditionnement de forage.
692 Exploration

Acquisitions sismiques.

Projets trimestriels pour les travaux de géologie et de géophysique, les carottages et
les frais généraux applicables aux opérations géologiques et géophysiques.

693. Installations et équipements
a) Projets individuels de construction et d'achat d'équipements.
b) Equipement de forage.

694  L'Opérateur sera autorisé d'exécuter les dépenses jusqu'à un maximum de 10% au
dessus d'une AFE. Au delà de cette limite, il doit demander une nouvelle AFE réajusté
en lieu et place de la précédente et dont l’obtention vaudra approbation par les Parties
du budget modifié.

695 Chaque AFE devra être accompagnée d'un programme de travaux et d'une estimation
des dépenses. Chaque partie dispose d'un maximum de quinze (15) jours pour donner
son approbation à une AFE. L'Opérateur pourra exiger une approbation dans les
quarante-huit (48) heures dans le cas de l’exécution d’un forage.

696 Au cas où une Partie n'a pas donné son avis dans le délai stipulé à l’Article 6.9.5 ci-
dessus, ce défaut d’avis sera considéré comme une approbation de l’AFE. Toutefois,
l'Opérateur devra prévenir cette Partie du fait qu'elle n'ait pas encore donné son avis au
moins 24 heures avant l'expiration de ce délai.
7.1

72

69.7 Pour le cas où une AFE n'aurait pas fait l’objet d’une approbation selon les procédures
ci-dessus, le dossier sera immédiatement reporté au Comité d’Opérations par
l’Opérateur. Le Comité d’Opérations devra prendre sa décision selon la majorité requise
à l’article 5.1.4 dans les huit (8) jours ouvrables et s’il s’agit d’un forage, dans les
quarante huit heures.

ARTICLE 7

DECOUVERTE COMMERCIALE ET EXPLOITATION COMMUNE

Dans les trois (3) mois suivant une découverte d'Hydrocarbures, le Comité d'Opérations devra
décider de la réalisation ou non d'un programme d'évaluation du caractère commercial de ladite
découverte.

7.1.1 Si le Comité d'Opérations décide de réaliser un tel programme, l'Opérateur devra
préparer dans les meilleurs délais et soumettre pour approbation au Comité
d'Opérations un programme d'évaluation pour l'Année Civile en cours et l'Année
Civile suivante.

7.12 Si le Comité d'Opérations décide de ne pas réaliser conjointement un tel programme,
une ou plusieurs Parties pourront demander à l'Opérateur de réaliser les opérations
d'évaluation au titre des Travaux Supplémentaires prévus à l'article 11 ci-dessous.

Dès qu'une ou plusieurs Parties considèrent que les réserves d'un gisement d'Hydrocarbures
découvertes et évaluées selon les dispositions précédentes constituent un gisement
commercialement exploitable, elles le notifieront au Comité d'Opérations et celui-ci décidera si
ledit gisement peut être déclaré commercial et développé conjointement par les Parties.

72.1 Si le Comité d'Opérations décide que le gisement considéré est commercial, un plan de
développement et de mise en exploitation sera préparé conformément aux dispositions
du Contrat et du présent Accord.

722 Si toutes les Parties considèrent le gisement comme non commercial, le gisement ne
sera pas exploité.

723 Si le Comité d'Opérations décide qu'un tel gisement ne peut pas être développé et
exploité conjointement par les Parties et si une ou des Parties désirent développer et
exploiter ledit gisement, ces dernières pourront l'effectuer à leur propre compte, sans
indemnisation pour les autres Parties, et à condition de ne pas gêner les autres
Opérations Communes.

Dans ce cas, la ou les Parties désirant développer et exploiter un tel gisement (ci-après
"les Parties Requérantes") devront notifier aux autres Parties leur intention de le faire.

Les Parties non requérantes auront un délai de soixante (60) jours à compter de la date
de notification susmentionnée pour notifier aux Parties Requérantes leur intention de
participer à l'exploitation du gisement concerné. Les Parties qui décident de ne pas
participer à ladite exploitation devront renoncer sans compensation à leurs droits sur le
gisement concerné et céder aux Parties désirant le développer et l'exploiter leurs
Pourcentages de Participation sur les Hydrocarbures produits à partir dudit gisement.
Les Parties feront alors tout ce qui est utile pour obtenir de l'Etat que le Périmètre
8.1

82

d’Exploitation, correspondant à la surface du gisement considéré, soient transférés aux
seules Parties désireuses de le développer et de l'exploiter.

ARTICLE 8

COUTS ET DÉPENSES

A compter de la date d'effet du présent Accord, les coûts et dépenses des Opérations Communes
seront supportés par chacune des Parties, au prorata de leurs Pourcentages de Participation
respectifs, sauf dispositions contraires expressément stipulées dans le présent Accord.

8.1.1

Comme prévu dans le Contrat, la participation de PETROSEN visée à l'article 3.1. ci-
dessus n'entraînera pas pour celle-ci, pendant toute la durée de validité du Contrat, de
participation aux dépenses de recherche et d'évaluation du caractère commercial des
découvertes de développement et d’exploitation engagées par les Parties, la part de
PETROSEN dans lesdites dépenses étant supportée par les Parties autres que
PETROSEN, chacune au prorata de son Pourcentage de Participation.

En outre, PETROSEN ne sera pas soumise aux obligations du Contrat en matière
d'indemnité pour inexécution, de garantie bancaire, de loyers superficiaires et de
formation respectivement prévues dans le Contrat aux articles 7.8, 7.10, 8 et 192 du
Contrat, ces obligations étant à la charge exclusive des entités constituant le
Contractant autres que PETROSEN.

A compter de l'octroi d'un Périmètre d'Exploitation, PETROSEN :

a) Participera au prorata de l’Accroissement de son Pourcentage de Participation
(tel qu’il a pu être augmenté en conformité avec l’Article 24.2 du Contrat) aux
dépenses afférentes au Périmètre d'Exploitation concernée, à l’exclusion de
toutes autres dépenses ;

b)  Possédera et devra enlever sa quote-part de la production d'Hydrocarbures
revenant au Contractant ;

c) Au cas où PETROSEN exerce son option d'accroître sa participation tel qu'il est
prévu à l'article 3.2 ci-dessus, il devra rembourser aux autres Parties, sans
intérêts, sa quote-part des dépenses encourues à l'égard du Périmètre
d'Exploitation, entre la date d'entrée en vigueur de l'autorisation d'exploitation et
la date de notification de sa décision d'exercer ladite option. Ce remboursement
sera fait dans un délai de soixante (90) jours a partir de ladite date de

notification.

Tous les coûts et dépenses, quelle qu'en soit la nature, encourus pour l'exécution des travaux
prévus au présent Accord seront déterminés conformément aux dispositions de la Procédure
Comptable annexée au présent Accord.

82.1

822

L'Opérateur tiendra la comptabilité en accord avec la Procédure Comptable. En cas de
divergence entre le présent Accord et la Procédure Comptable, les dispositions du
présent Accord prévaudront dans les limites de ladite divergence.

L'Opérateur débitera les Parties conformément aux dispositions de la Procédure
Comptable, au prix de revient, sans notion de gain ou de perte.
83

84

85

Dans les quarante-cinq (45) jours suivant la fin de chaque mois, l'Opérateur présentera aux Non
Opérateurs un état des coûts et des dépenses encourus par l'Opérateur pour le Compte Commun
des Parties durant le mois considéré, conformément aux dispositions de la Procédure
Comptable.

Les registres et livres de comptes de l'Opérateur relatifs aux opérations prévues au présent
Accord seront sujets à la vérification périodique des autres Parties à intervalles raisonnables,
conformément aux dispositions de la Procédure Comptable.

Si une Partie n'effectue pas les paiements prévus au présent Accord dans les délais prescrits,
ladite Partie sera déclarée défaillante (la "Partie Défaillante"). Dans ce cas, l’Opérateur ou
n’importe quelle autre Partie devra faire la notification ("Notification de Défaillance") aux
Parties non défaillantes. Tous les montants non réglés porteront intérêt au taux annuel du
LIBOR (London Inter Bank Offering Rate for three (3) Eurodollar deposits) majoré de deux (2)

points calculé à partir de la date d'exigibilité jusqu'à la date de règlement. ( « Période de
Défaillance »).

8.5.1 En cas de défaillance, l'Opérateur et les Parties non défaillantes auront un privilège sur
le Pourcentage de Participation de la Partie Défaillante dans le Contrat, la Propriété
Commune (tel que défini dans la Procédure Comptable) et la production provenant de la
Zone Commune.

85.1.1 Les Parties non défaillantes auront le droit de vendre la quote-part de
production de la Partie défaillante et de retenir les recettes en résultant
jusqu'à hauteur des montants dus.

85.12 L'Opérateur et les Parties non défaillantes auront également le droit de
contraindre la Partie défaillante à régler les sommes dues, majorées de
l'intérêt stipulé ci-dessus.

85.13 Dans les sept (7) jours suivant la Notification de Défaillance, les Parties non
défaillantes feront une avance à l'Opérateur de la quote-part des frais et
charges dus par la Partie Défaillante au prorata de leurs Pourcentages de
Participation et recouvreront leur avance, augmentée de l'intérêt stipulé ci-
dessus, conformément aux dispositions du présent article 8.5.

852 Si dans les six (6) mois suivant la date de notification de défaut, la Partie défaillante n'a
pas rempli ses obligations, ou ne peut fournir une garantie acceptable par les autres
Parties, elle sera déchue de son Pourcentage de Participation, sans préjudice de tous
droits ou réclamations existant à la date de déchéance, et sans aucune compensation ou
indemnité au profit de la Partie défaillante.

En cas de déchéance, ainsi qu'il est prévu ci-dessus, la Partie Défaillante déchue cédera
son Pourcentage de Participation aux autres Parties non défaillantes au prorata de leurs
Pourcentages de Participation, signera, transmettra rapidement tous les documents et
prendra toutes les mesures nécessaires et appropriées pour valider ladite cession.

853 La Partie Défaillante n'aura pas le droit d'assister aux réunions du Comité d'Opérations
ni d'exercer son droit de vote pendant la période de sa défaillance. Le droit de vote de
chacune des Parties non défaillantes sera augmenté du Pourcentage de Participation de
la Partie Défaillante au prorata de leurs Pourcentages de Participations respectifs. La
Partie Défaillante sera liée par toute décision du Comité d’Opérations prise pendant la
période de sa défaillance.

9.1

92

93

ARTICLE 9

DISPOSITION DE LA PRODUCTION

Sauf dispositions contraires du Contrat ou du présent Accord, chaque Partie aura séparément la
propriété et le droit de recevoir en nature et de prendre livraison des quantités d'Hydrocarbures
disponibles proportionnellement à son Pourcentage de Participation dans la production
provenant de la Zone Contractuelle et de tout Périmètre d'Exploitation.

9.1.1 Chaque Partie devra enlever sa quote-part de chaque qualité des Hydrocarbures
disponibles à intervalles raisonnables et aussi réguliers que possible.

9.12 Tous les frais supplémentaires entraînés par l'enlèvement en nature par une Partie de
sa quote-part de production seront supportés par ladite Partie.

9.13 Les Parties resteront conjointement propriétaires indivis des Hydrocarbures extraits,
au prorata de leurs Pourcentages de Participation, jusqu'au Point de Livraison fixé d'un
commun accord entre les Parties et l'Etat pour chaque gisement.

9.14 L'Opérateur aura le droit de prélever les Hydrocarbures dont il pourra avoir besoin
pour l'exécution des Opérations Communes et chaque Partie sera réputée avoir
contribué à ces prélèvements au prorata de son Pourcentage de Participation.

9.1.5 Les Pétroles Bruts de qualité et de densité différente seront répartis équitablement
entre les Parties.

9.16 Au cas où une Partie n'effectue pas elle-même les démarches nécessaires pour prendre
en charge et de faire vendre sa quote-part des Hydrocarbures et ne remédie pas à cette
situation dans un délai de trente (30) jours de la réception d'une mise en demeure faite à
cet effet par l'Opérateur, celui-ci sera en droit (sous réserve de l'arrêt de cette vente par
la Partie concernée dans un délai raisonnable) mais ne sera pas obligé, de vendre pour le
compte de cette Partie, la part des Hydrocarbures en cause, selon des conditions de
vente qui seraient normalement acceptées. Le produit des ventes aux tiers sera versé à la
Partie qui a manqué à son obligation d'enlever sa quote-part, déduction faite de tous les
frais encourus par l'Opérateur relatifs à la commercialisation et la vente de la dite quote-
part. Les délais prévus dans tous les contrats conclus par l'Opérateur en conformité
avec les dispositions du présent article seront d'une durée raisonnable qui, en aucun cas
ne dépassera quatre-vingt-dix (90) jours.

Dans les douze (12) mois suivant l'octroi du premier Périmètre d’Exploitation conformément
aux dispositions du Contrat, les Parties concluront un accord d'enlèvement du Pétrole Brut qui
définira notamment les procédures de prévisions de production et de nominations mensuelles,
les procédures d'enlèvement, les droits à recouvrement des quantités sous enlevées, et traitera
des autres questions habituellement prévues dans de tels accords d'enlèvements. S'il y a lieu,
en cas d'essais de production de longue durée ou d'autorisation d'exploitation provisoire, les
Parties établiront un accord d'enlèvement spécifique à ces opérations.

L'Opérateur proposera avant le trente et un (31) août de chaque année une estimation de la
production disponible à partir de chaque gisement exploité pour chaque mois de l'année
suivante et pour chaque trimestre de la seconde et de la troisième année. Lesdites estimations
représenteront les quantités d'Hydrocarbures que l'Opérateur peut produire et livrer aux Parties
durant la période en question à partir de la Zone Commune, conformément aux saines

pratiques en usage dans l'industrie pétrolière internationale.
94

95

10.1.

102.

103.

104.

93.1 L'estimation de l'Opérateur sera examinée par les Non Opérateurs avant le quinze (15)
octobre de chaque année et, à leur demande, sera soumise à la révision et à
l'approbation du Comité d'Opérations.

932 Avant le premier (1) novembre de chaque année, chaque Partie devra notifier par
écrit à l'Opérateur les quantités demandées pour chaque mois de l'année suivante et
pour chaque trimestre de la seconde et de la troisième année. Les ajustements
nécessaires aux demandes formulées par les Parties seront effectués, conformément
aux modalités fixées dans l'accord d'enlèvement objet de l'article 9.2. ci-dessus, étant
entendu que les Parties qui ont demandé d'enlever une quantité inférieure à leur
Pourcentage de Participation dans la production annuelle disponible devront, dans les
conditions de l'accord d'enlèvement, céder la différence, entre leur droit à la
production et leur demande d'enlèvement, aux Parties ayant demandé une quantité
supérieure à leurs droits.

933 Si la production disponible a été surestimée ou sous-estimée, la différence sera
répartie entre les Parties, conformément aux dispositions décidées en vertu de l'article
92.

Si les Parties doivent vendre à l'Etat une fraction des quantités d'Hydrocarbures leur revenant
pour couvrir, conformément au Contrat, les besoins de la consommation intérieure du Sénégal,
cette obligation sera répartie entre les Parties au prorata de leurs Pourcentages de
Participation.

En cas de production de Gaz Naturel, Associé ou Non, les Parties concluront un accord fixant
les procédures pour la disposition et la commercialisation de ladite production de Gaz Naturel
après déduction des quantités requises pour les Opérations Communes.

ARTICLE 10

MATERIELS ET EQUIPEMENTS

Tous les matériels et équipements acquis par l'Opérateur pour les Opérations Communes
seront la propriété indivise des Parties au prorata de leurs Pourcentages de Participation.

Sauf autorisation préalable du Comité d'Opérations, l'Opérateur n'acquerra pour le Compte
Commun des Parties que les seuls matériels et équipements raisonnablement nécessaires à la
bonne marche des Opérations Pétrolières prévues aux Programmes Annuels de Travaux et aux
Budgets correspondants, approuvés et, s'il y a lieu, révisés, étant entendu que l'Opérateur ne
devra pas stocker des matériels et équipements pour une utilisation future sans l'autorisation
préalable du Comité d'Opérations.

Lorsque l'Opérateur considère qu'un actif acquis par les Parties n'est plus nécessaire à la
réalisation des Opérations Communes, l'Opérateur le notifie aux Non Opérateurs et disposera
dudit actif, pour le Compte Commun, conformément à la Procédure Comptable, sauf
dispositions contraires approuvées par le Comité d'Opérations.

Sous réserve des dispositions de l'article 20 du Contrat et de l'article 12 du présent Accord, à la
fin du présent Accord, ou s'il y a lieu avant cette date, à la fin de toutes les Opérations
Communes ayant pour effet d'entraîner la non utilisation permanente d'actifs, tous les biens
récupérables des actifs affectés aux Opérations Communes seront récupérés par l'Opérateur
pour le Compte Commun et l'Opérateur disposera de ces actifs considérés comme surplus, en
10.5.

11.1

112

113

accord avec la Procédure Comptable, sauf dispositions contraires approuvées par le Comité
d'Opérations.

Une Partie pourra acheter, au prix normal du marché, les actifs déclarés comme surplus, dont
l'Opérateur envisage la vente.

ARTICLE 11

TRAVAUX SUPPLEMENTAIRES
C'SOLE RISK")

Si une Partie, ci-après dénommée le "Requérant", estime opportune la réalisation d'un
programme de travaux, ci-après appelés "Travaux Supplémentaires", qui ne recueille pas
l'approbation du Comité d'Opérations conformément aux dispositions de l'article 5.1 4. ci-dessus
lors du vote d'un Programme Annuel de Travaux et du Budget correspondant ou de leur
révision, elle aura la faculté de le faire exécuter par l'Opérateur, selon les dispositions prévues
ci-après en prenant à sa charge exclusive les dépenses et les risques y afférents. Il est précisé
que les Travaux Supplémentaires ne devront pas interférer avec le Programme Annuel de
Travaux en cours.

11.1.1 Les dispositions du présent article s'appliqueront mutatis mutandis dans le cas de
pluralité de Requérants et/ou de pluralité de Non Requérants.

11.12 Le programme de Travaux Supplémentaires pourra comporter, sans que cette liste soit
limitative, l'approfondissement ou la reprise d'un puits, le forage et, s'il y a lieu, les
opérations préalables de géophysique, les essais de production, la complétion et
l'équipement dudit puits, l'installation d'équipements de production ou de transport.

Après que le Comité d'Opérations susvisé a refusé d'approuver les Travaux Supplémentaires
proposés, le Requérant devra notifier par écrit aux autres Parties son intention de réaliser le
programme de Travaux Supplémentaires en indiquant en détail les opérations prévues ainsi que
le montant et l'échéancier des dépenses correspondantes.

112.1 Les autres Parties devront notifier au Requérant leur décision d'y participer dans un
délai maximal de trente (30) jours à compter de la notification dudit programme de
Travaux Supplémentaires. Les Parties ayant proposé ou accepté de participer au
programme de Travaux Supplémentaires sont ci-après appelées les "Parties
Prenantes".

1122 Dans l'hypothèse où le Requérant souhaite approfondir un puits en cours de forage, le
délai maximal imposé aux autres Parties pour faire connaître leur décision de
participer à l'approfondissement du puits sera réduit à deux (2) jours à compter de la
notification dudit programme de Travaux Supplémentaires.

112.3 Le délai maximal stipulé à l'article 11.2.1. ci-dessus sera de deux (2) mois pour tout
programme de Travaux Supplémentaires supérieur à l'équivalent de un million
(1000000) de Dollars.

Si toutes les Parties choisissent de participer aux Travaux Supplémentaires, ce programme sera
considéré comme accepté par le Comité d'Opérations et les dispositions de l'article 5.1.8. ci-
dessus s'appliqueront.
114 Si à l'expiration du délai fixé à l'article 11.2. ci-dessus, certaines Parties décident de ne pas
participer aux Travaux Supplémentaires, le Requérant ainsi que toute Partie Prenante seront
autorisés à réaliser le programme de Travaux Supplémentaires. Le coût du programme de
Travaux Supplémentaires sera réparti entre les Parties Prenantes selon des modalités
déterminées d'un commun accord entre elles.

11.5 Les Travaux Supplémentaires seront réalisés par l'Opérateur pour le compte des Parties
Prenantes et selon les dispositions du présent Accord. Aucun programme de Travaux
Supplémentaires ne pourra être commencé au-delà de cent vingt (120) jours suivant l'expiration
du délai fixé à l'article 11.2 ci-dessus. En outre, aucun programme de Travaux Supplémentaires
ne sera réalisé si celui-ci interfère avec la bonne exécution du Programme Annuel de Travaux
approuvé par le Comité d'Opérations, étant entendu que les Opérations Communes seront
prioritaires.

116 Les Parties Prenantes seront solidairement responsables au prorata de leur part d'intérêt dans les
Travaux Supplémentaires et devront indemniser les autres Parties au présent Accord de toutes
pertes ou dommages causés par les Travaux Supplémentaires ou en résultant.

Tous les puits, installations, équipements et autres propriétés acquis dans le cadre du
programme de Travaux Supplémentaires seront la propriété des Parties Prenantes.

117 L'Opérateur devra tenir régulièrement informées toutes les Parties au présent Accord de
l'exécution des Travaux Supplémentaires, de leur coût et des résultats obtenus.

118 Si les résultats du programme de Travaux Supplémentaires conduisent à l'exploitation d'un
puits producteur, cette exploitation sera opérée aux frais et pour le compte commun des Parties
Prenantes.

118.1 Les Parties Prenantes posséderont, enlèveront en nature et disposeront séparément de
la totalité de la production dudit puits jusqu'à ce qu'elles aient récupéré de cette production,
évaluée au prix du marché et diminuée des redevances et des frais d'exploitation afférents à
ladite production, une somme égale à cinq (5) fois le coût total du programme de Travaux
Supplémentaires y compris les forages de développement et les work-overs exécutés dans le
cadre des Travaux Supplémentaires ;

1182 Après que les Parties Prenantes ont récupéré la somme définie ci-dessus, l'une ou les
Parties autres que les Parties Prenantes peuvent à tout moment et à leur choix devenir
Partie Prenante au programme de Travaux Supplémentaires par notification avec un
préavis de trente (30) jours aux Parties Prenantes. A dater de ce choix, tous les puits,
installations, équipements et autres propriétés acquis dans le cadre du programme de
Travaux Supplémentaires appartiendront conjointement aux Parties Prenantes et ces
Parties bénéficieront alors des mêmes droits et obligations afférents à ladite
exploitation au prorata de leur Pourcentage de Participation.

119. Si les résultats du programme de Travaux Supplémentaires ne conduisent pas à une
exploitation reconnue commercialement exploitable par le Comité d'Opérations ou par une
Partie, le financement desdits Travaux Supplémentaires restera à la charge exclusive des
Parties Prenantes.

11.10. Dans le cas où les puits forés ou approfondis au titre des Travaux Supplémentaires ne seraient
pas exploitables, ou à la fin de leur exploitation, les Parties Prenantes procéderont à leur
abandon conformément aux saines pratiques en usage dans l'industrie pétrolière internationale.
12.1

122

13.1

132

ARTICLE 12

ABANDON

La décision de boucher et d'abandonner un puits qui a été foré dans le cadre des Opérations
Communes sera soumise à l'approbation du Comité d'Opérations selon les dispositions de
l'article 5.

12.1.1 Les Parties qui n'auraient pas voté en faveur de la décision visée au présent article 12.1
pourront se prévaloir des dispositions de l'article 11 relatives aux Travaux
Supplémentaires.

12.12 Tout puits bouché et abandonné le sera conformément aux règles en usage dans
l'industrie pétrolière internationale et selon les lois et règlements en vigueur au
Sénégal, aux frais, risques et charges des Parties qui ont participé au financement
dudit puits.

Les Parties devront, conformément aux dispositions de l'article 20 du Contrat, réaliser les
travaux d'abandon des Opérations Communes qu'elles auront financées.

122.1 Au plus tard six (6) mois avant la soumission du plan d'abandon prévu à l'article 20 du
Contrat, l'Opérateur soumettra au Comité d'Opérations un plan d'abandon ainsi que le
budget correspondant, conformément aux dispositions figurant dans le Contrat.

1222 Dans les six (6) mois de la soumission du plan d'abandon visé à l'article 12.2.1 ci-
dessus, les Parties concluront un avenant au présent Accord qui définira notamment les
garanties à apporter par chacune des Parties en vue de la mise en place et du
financement de ce plan d'abandon. Ces garanties pourront consister en la création d'un
compte séquestre ou en une lettre de crédit émise par une banque ou une garantie d'une
Société Affiliée, apportant une assurance raisonnable de faire face aux obligations de

chacune des Parties liées à ce plan d'abandon et acceptables au Ministre.

122.3 Chaque Partie devra contribuer au financement du coût réel des travaux d'abandon au
prorata de sa participation dans le Périmètre d'Exploitation concerné.

PETROSEN ne sera pas tenu de contribuer au financement des travaux d'abandon liés
aux opérations de recherche et d'évaluation.

ARTICLE 13

RENDUS, RENOUVELLEMENTS ET RENONCIATIONS

En cas d'obligation de rendus de surface prévue par le Contrat, portant sur une partie de la
Zone Commune, l'Opérateur devra notifier aux Non Opérateurs l'obligation d'un tel rendu et
soumettre sa proposition de la ou des zone(s) à rendre au moins trois (3) mois avant sa date
d'effet. Le Comité d'Opérations devra alors décider de la ou des zones à rendre en se
conformant aux dispositions du Contrat. Chaque Partie signera tous documents et obtiendra
les autorisations administratives nécessaires à de tels rendus.

Au moins trois (3) mois avant l'expiration de chaque période de recherche prévue à l'article 5
du Contrat, l'Opérateur convoquera une réunion du Comité d'Opérations pour déterminer si les
Parties désirent renouveler la période de recherche stipulée audit Contrat.
133

134

132.1. Si les Parties décident à l'unanimité de renouveler ou de ne pas renouveler la période
recherche, un renouvellement sera demandé ou non suivant le cas.

1322 Si seulement une ou plusieurs Parties désirent renouveler une période de recherche,
ledit renouvellement devra être demandé. La ou les Parties qui ne désirent pas
continuer les opérations céderont aux autres Parties, sans aucun frais ou charge, la
totalité de leurs droits et obligations dans la Zone Contractuelle et le Périmètre
d'Exploitation. Les Parties devront alors remplir toutes les formalités et actions
nécessaires et appropriées pour réaliser cette cession. À compter de la date de
renouvellement, les Parties désireuses de renouveler assumeront à elles seules tous les
droits et obligations se rattachant à ladite période de renouvellement.

Sous réserve des conditions visées au présent Accord et conformément aux dispositions du
Contrat, toute Partie aura la faculté de se retirer du présent Accord et de renoncer à son
Pourcentage de Participation dans la Zone Commune et le Contrat en notifiant aux autres Parties
son intention de se retirer au moins trois (3) mois avant la date dudit retrait et ladite notification
comprendra :

133.1 La désignation de la date d'entrée en vigueur du retrait, qui sera, soit le dernier jour de
l'Année Civile, soit le dernier jour d'une période de recherche du Contrat;

1332 Une offre de cession aux autres Parties, sans compensation, de tous les droits, titres et
intérêts de la Partie qui se retire de la Zone Contractuelle et du Contrat, sera assujettie a
la condition de la prise en charge par les autres Parties, autres que PETROSEN sous
réserve des dispositions de l'article 13.5 ci-dessous, de toutes les obligations relevant
desdits droits, titres et intérêts offerts.

Le délai de notification susvisé sera porté à six (6) mois en cas de retrait d’un Périmètre
d’Exploitation.

Les autres Parties devront dans les trente (30) jours suivant réception de ladite notification,
notifier à la Partie qui se retire si elles acceptent l'offre et la cession prévues à l'article 13.3 ci-
dessus.

134.1 Si, dans le délai de trente (30) jours, une ou plusieurs des autres Parties notifient son
accord d'accepter la cession, les Parties signeront et fourniront rapidement tous les
documents et entreprendront toutes les actions nécessaires et appropriées pour valider
ladite cession. Le renonçant devra régler tous les frais encourus par les autres Parties
du fait de sa renonciation.

1342 Si, dans le délai de trente (30) jours, plus d'une, parmi les autres Parties, notifient son
accord d'accepter la cession, ladite cession sera effectuée en proportion du
Pourcentage de Participation respectif des Parties cessionnaires par rapport à la
somme de leurs Pourcentages de Participation dans le Contrat.

1343 Si, dans le délai de trente (30) jours, aucune des autres Parties ne notifie son accord
d'accepter ladite cession, les Parties interviendront rapidement pour que l'Opérateur
mette fin aux Opérations Communes et elles signeront et fourniront tous les

documents et entreprendront les actions nécessaires et appropriées à cette fin, y
compris la renonciation au Contrat.
13.5 Nonobstant les dispositions contraires du présent Accord, aucune Partie ne pourra rendre ou
abandonner son intérêt dans le Contrat, se retirer du présent Accord ou céder son intérêt
conformément aux dispositions ci-dessus du présent article 13:

14.1

a) tant que le montant total des travaux à effectuer ainsi que les dépenses engagées

correspondant au dernier Budget annuel approuvé par le renonçant n'auront pas été réali:
ou

b) tant que le montant total des travaux minimum de recherche à effectuer souscrits pour la
période de recherche du Contrat en cours n’aura pas été réalisé.

La Partie qui se retire demeurera responsable de ses obligations financières au titre du présent
Accord, encourues jusqu'à la date d'entrée en vigueur de son retrait, ainsi que de ses obligations
en matière d’abandon résultant des dispositions de l’article 12 ci-dessus.

ARTICLE 14

CESSION ET TRANSFERT

Une Partie (la "Partie Cédante") pourra céder ou transférer, tout ou partie de son Pourcentage de
Participation, à toute personne (y compris à l’une des Parties) dont la réputation est bien établie,
(le "Cessionnaire") sous réserve des dispositions suivantes :

14.1.1

1412

14.13

14.14

14.15

Aucune cession ou transfert d'une participation relative au Contrat ou au présent
Accord ne pourra être faite par une Partie quelconque sans l'approbation préalable du
Ministre en conformité avec l'article 29 du Contrat.

Une Partie désirant céder ou transférer son Pourcentage de Participation le notifiera
aux autres Parties en leur indiquant les termes et conditions de l'offre de bonne foi
faite par un Cessionnaire.

Les autres Parties disposeront d'un droit de préemption qui ne pourra s'exercer que sur
la totalité des droits offerts et dans les termes et conditions établis par l'offre de bonne
foi de l'acheteur potentiel. La décision d'en user doit être communiquée à la Partie
Cédante dans le délai de trente (30) jours à compter de la notification. Si plus d'une,
parmi les autres Parties, décident d'exercer leur droit de préemption, les Parties qui
achètent devront acquérir le Pourcentage de Participation offert à la vente
proportionnellement à leur Pourcentage de Participation dans le Contrat à la date de
l'offre de vente, ou selon toute autre répartition fixée d'un commun accord entre les
Parties qui achètent.

Si, dans le délai de trente (30) jours susvisé, les autres Parties omettent de notifier à 1
Partie Cédante, soit leur désir d'exercer leur droit de préemption, soit leur refus de
donner leur accord à la cession ou au transfert projeté, la cession ou le transfert sera
réputé avoir été accepté.

Une Partie refusant de donner son accord à la cession ou au transfert devra fournir des
justifications dûment motivées et raisonnables dans un délai de trente (30) jours à
compter de la notification, ou bien elle sera dans l'obligation d'acquérir le Pourcentage
de Participation devant être cédé ou transféré à des conditions identiques à celles
proposées dans l'offre du Cessionnaire et acceptées par la Partie Cédante.
1416 Il est entendu que le refus d'approuver une cession ou un transfert d'un Pourcentage de
Participation portant seulement sur une fraction de la Zone Commune sera considéré,
au titre de l'article 14.1.5 ci-dessus, comme une justification motivée et raisonnable.

141.7 Tout Cessionnaire devra s'engager par écrit à respecter les dispositions du présent
Accord auquel il deviendra Partie.

142  Nonobstant les dispositions de l'article 14.1 ci-dessus, une Partie aura le droit de céder ou
transférer librement tout ou partie de son Pourcentage de Participation à une Société Affiliée,
sans avoir à obtenir le consentement des autres Parties, dans les conditions ci-après définies:

a) Chaque Partie aura à tout moment le droit de céder ou transférer librement tout ou partie
de son Pourcentage de Participation à une Société Affiliée, sous réserve que la Partie
Cédante demeure responsable de l'exécution par le Cessionnaire des obligations découlant
du présent Accord comme si la cession ou le transfert n'était pas intervenu;

b) Si le Cessionnaire cesse d'être une Société Affiliée de la Partie Cédante dans les trois ans
suivant la cession, le transfert sera automatiquement annulé et le Pourcentage de
Participation sera restitué à la Partie ayant effectué le transfert. La Partie Cédante
demeure garante, vis-à-vis des autres Parties, jusqu'à l'achèvement de la période en cours,
de la bonne exécution par son ou ses Cessionnaires, des obligations découlant pour le ou
les dits Cessionnaires des dispositions du présent Accord.

143 Tous les droits d'enregistrement, frais et taxes afférents à la cession ou au transfert d'un
Pourcentage de Participation seront :

a) Dans le cas d'une cession ou transfert entre les Parties, l'obligation exclusive du
Cessionnaire ;

b) Dans le cas d'une cession ou transfert à un Tiers, l'obligation exclusive de la Partie
Cédante, sauf si la Partie Cédante et le Cessionnaire en décident autrement.

144. En tant que de besoin, les Parties signeront et fourniront tous les documents et entreprendront
ensemble toutes les formalités et actions nécessaires à l'obtention des autorisations
gouvernementales pour réaliser toutes cessions et transferts prévus au présent Accord.

145 Aucune cession ou transfert ne libérera la Partie Cédante des obligations nées au titre du
présent Accord et du Contrat, et encourues avant la date d’effet de ladite cession ou transfert, et le
Cessionnaire sera responsable des obligations de la Partie Cédante après cette date.

146 Toute cession ou transfert ne deviendra effectif entre les Parties qu'à compter du premier jour
du mois suivant la date de réception par les autres Parties de l'acte de cession ou de transfert, ainsi
que la réception de l'approbation du Ministre, sous réserve que toutes les conditions du présent
article 14 aient été remplies.

147 Toute Partie qui viendrait à céder la totalité de son Pourcentage de Participation restera liée
par l'obligation de secret mentionnée à l'Article 15 ci-après.
ARTICLE 15

CONFIDENTIALITE

15.1 Toutes les données et informations obtenues par une Partie et relatives aux Opérations
Communes effectuées dans le cadre du présent Accord seront considérées comme confidentielles
et ne pourront être divulguées à aucun Tiers, excepté :

a) à une Société Affiliée;

b) à l'Etat ou à une Autorité publique pour les informations requises par la loi et le Contrat,
ou à tout autre Etat ou Autorité publique ou une Bourse ayant juridiction sur une Partie;

c) sous réserve qu'ils s'engagent à traiter les informations de manière confidentielles :

(G) aux sous-traitants ainsi qu'aux conseillers et consultants engagés par une Partie
dans la mesure où les informations requises sont nécessaires et utiles à la
réalisation de leurs tâches;

(ii) aux acheteurs de bonne foi désirant acquérir, en tout ou partie, l'intérêt d'une Partie
dans la Zone Commune, ainsi qu'aux banques ou institutions financières en vue du
financement des obligations d'une Partie afférentes au présent Accord.

152 Les Parties devront se concerter avant la publication de tout communiqué de presse et, sauf
dans les cas requis par la loi, les règlements ou une Autorité gouvernementale, aucune Partie ne
publiera une information avant sa publication par l'Opérateur.

153 Les dispositions de cet article continueront à s'appliquer en cas de cession ou de renonciation,
telles que prévues aux articles 13 et 14 ci-dessus, à la Partie qui cède ou renonce à son
Pourcentage de Participation.

Toutefois, les informations et données afférentes à une zone sur laquelle les Parties renoncent à
leurs droits exclusifs et dans les autres cas prévus par le Contrat pourront être mises par
PETROSEN dans le domaine public, sans contrepartie pour les autres Parties.

ARTICLE 16

RELATIONS ENTRE LES PARTIES

16.1 Les droits, devoirs, obligations et responsabilités des Parties entre elles afférents au présent
Accord sont individuels et non conjoints et solidaires.

Chaque Partie sera responsable de ses seules obligations telles que visées au présent Accord, le
but et l'intention des Parties étant expressément que le présent Accord ne puisse être interprété
comme créant une société ou une association, ou, à l'exception de ce qui est prévu au présent
Accord, comme autorisant une Partie à agir en qualité d'agent ou d'employé des autres Parties
pour quelque raison que ce soit.

162 Sous réserve des dispositions des articles 4.7, 8.1, 11.6 et 12.23 ci-dessus, chaque Partie
supportera, au prorata de son Pourcentage de Participation, les pertes et dommages subis au
cours des Opérations Communes, y compris les conséquences financières des dommages causés
au cours desdites Opérations.
163.

17.1

172

173

18.1

19.1

Sous réserve de l'article 4.7, si les pertes et dommages résultent de Faute Lourde d'une Partie,
celle-ci devra indemniser les autres Parties du montant total desdites pertes et dommages.

Chaque Partie sera individuellement responsable de ses obligations fiscales vis-à-vis de la
République du Sénégal.

ARTICLE 17

FORCE MAJEURE

Lorsque l'une ou l'autre des Parties se trouvera dans l'impossibilité d'exécuter ses obligations
contractuelles, autres que les obligations d'effectuer les paiements en numéraire dont elle serait
redevable, ou ne pourra les exécuter qu'avec un certain retard en raison d'événements
imprévisibles et indépendants de sa volonté, l'inexécution ou le retard ne sera pas considéré
comme une violation du présent Accord, à condition toutefois qu'il y ait un lien direct de cause à
effet entre l'empêchement et les événements invoqués. Dans tous les cas, il peut être fait appel à
l'arbitrage tel que prévu à l'article 19 ci-dessous pour déterminer notamment le caractère de
l'empêchement invoqué et son incidence sur les obligations contractuelles de la Partie
intéressée.

Aux termes du présent Accord, peuvent être entendus comme cas de Force Majeure tout
événement imprévisible et indépendant de la volonté d'une Partie, tel que : tremblement de
terre, accident, grève, lock-out, émeute, insurrection, troubles civils, sabotage, faits de guerre ou
conditions imputables à la guerre.

Lorsque l'une ou l'autre des Parties considère qu'elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d'un cas de Force Majeure, elle devra immédiatement
notifier aux autres Parties cet empêchement en indiquant les raisons et la durée probable. Elle
devra prendre également toutes dispositions utiles et nécessaires pour assurer dans les plus brefs
délais la reprise normale de l'exécution des obligations affectées par l'événement de Force
Majeure.

Si les autres Parties acceptent le cas de Force Majeure, les obligations de la Partie affectée
seront suspendues tant que l'exécution des obligations de ladite Partie est empêchée ou retardée
totalement ou partiellement par ledit cas de Force Majeure.
ARTICLE 18
DROIT APPLICABLE
Le présent Accord ainsi que les relations entre les Parties seront régis et interprétés selon les
lois en vigueur au Sénégal.
ARTICLE 19
ARBITRAGE
Les Parties s'efforceront de résoudre à l'amiable par voie de négociation les divergences de

points de vue et les différends auxquels pourraient donner lieu l'interprétation ou l'application
des dispositions du présent Accord.
192 Tout différend découlant du présent Accord qui ne pourrait être réglé à l'amiable dans un délai

193.

20.1

de trois (3) mois à compter de la date de notification d'une Partie à l'autre du différend sera
soumis au Centre International pour le Règlement des Différents Relatifs aux Investissements en
vue de son règlement par arbitrage conformément à la convention pour le Règlement des
Différents relatifs aux Investissements entre Etats et Ressortissants d'autres Etats signée le 18
Mars 1968 et ratifiée par le Sénégal aux termes du décret 67-517 du 19 mai 1967 paru au
Journal Officiel de la République de Sénégal le 10 Juin 1967. Le Tribunal Arbitral sera
composé de trois (3) arbitres.

192.1  L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en
langue française. Le droit applicable sera le droit sénégalais, ainsi que les règles et
usages du droit international qui pourraient être applicables en la matière.

1922 La sentence arbitrale, qui sera rendue en français, sera définitive et irrévocable. Elle
s'impose aux Parties en cause et est immédiatement exécutoire.

192.3 Les frais occasionnés par un arbitrage seront supportés à égalité par les Parties en cause.

1924 Les Parties s'engagent à se conformer à toute mesure conservatoire ordonnée ou
recommandée à la majorité par le tribunal arbitral constitue conformément aux
dispositions de l'article 19.2 ci-dessus.

L'introduction d'un recours en arbitrage entraîne toute suspension d'effets en ce qui
concerne l'objet du litige. En revanche, l'exécution par les Parties de leurs autres
obligations au terme du présent Accord ne sera pas suspendue durant la période
d'arbitrage.

En cas de différend entre les Parties, ou l'une ou plusieurs d'entre elles, dans lequel l'Etat serait
concerné et dans l'hypothèse où celles-ci ne parviendraient pas à régler le différend à l'amiable,
les dispositions de la clause d'arbitrage de l'article 32 du Contrat seront applicables.

ARTICLE 20

NOTIFICATIONS

Toutes les notifications et autres communications prévues au présent Accord seront faites par
écrit et peuvent être, délivrées en main propre à un représentant autorisé de la Partie concernée,
expédiées par avion avec accusé de réception, tous frais payés, ou effectués par télécopie avec
confirmation de réception, aux adresses suivantes :

- pour PETROSEN : Route du Service Géographique, Hann
BP 2076 Dakar,
SENEGAL
Tel : (221) 33 839 92 98
Fax : (221) 33 832 18 99
E-mail : petrosen@petrosen.sn
Attention : Directeur Général
202

203

204

21.1

212

213

- pour PETRO-TIM Ltd: Sth Floor, Anderson Square Building, Shedden Road
BP 866, George Town, Grand Cayman KY1-1103, Iles
Cayman

Ou

Suite 1109, Tai Yau Building, 181 Johnston Road,
‘Wanchai, Hong Kong

Tél.: +852 2961 2768

Fax: +852 3011 3012

E-mail: edwongjk@ gmail.com

Attention: Chief Executive

Chaque Partie pourra à tout moment changer l'adresse indiquée au présent article ou le nom de
son représentant autorisé en donnant aux autres Parties un préavis de dix (10) jours.

Toute notification ou communication délivrée en main propre sera considérée comme ayant
été reçue à la date où le destinataire la recevra.

Toute notification ou communication donnée par télécopie sera considérée comme ayant été

reçue le premier jour ouvrable, au lieu de réception, suivant la date de transmission et de
réception confirmée de la notification.

ARTICLE 21
AUTRES DISPOSITIONS
Les Annexes À et B jointes au présent Accord en font partie intégrante. D'autres annexes
pourront d'un commun accord entre les Parties devenir partie intégrante du présent Accord.

Il est entendu que les termes et conditions de cet Accord ne pourront être modifiés que par
écrit et d'un commun accord entre toutes les Parties.

Dans le cas ou il existe une incompatibilité quelconque entre les dispositions du présent
Accord et celles du Contrat, les dispositions du Contrat relative à ladite incompatibilité
primeront sur celles du présent Accord
EN FOI DE QUOI, les Parties au présent Accord sont convenues de signer ledit Accord en cinq (5)
exemplaires et il est exempt de tous frais d'enregistrement.

Fait à Dakar, le

PETROSEN PETRO-TIM

M. Ibrahima MBODJI M. Wong Joon KWANG

Approuvé le.

Ministre de l’Energie et des Mines

M. Aly Ngouille NDIAYE
ANNEXE A

DELIMITATION DE LA ZONE CONTRACTUELLE
CAYAR OFFSHORE PROFOND

MAURITANIE

Saint Louis Offshore Profond Saint Louis Offshore

Cayar Offshore Profond

SENEGAL

Rufisque Offshore Profond

souom

[2001

La superficie totale est réputée être égale à 7 895 km?.

Point Longitude Latitude
A 1792500" W 15°2500"N
1792500" W 15°00 00" N
C 17°40'00" W 15°00'00" N
D 17°40'00"W 14°45'00"N
E 18°30 00" W 14°45 00" N
F 18°30 00" W 15°2500"N

1.1

12.

OBJET

ANNEXE B

PROCEDURE COMPTABLE

ARTICLE 1

DISPOSITIONS GENERALES

L'objet de la présente Procédure Comptable est d'établir des méthodes équitables pour
déterminer les charges et produits applicables aux opérations découlant du présent
Accord.

1.12 Les Parties conviennent que si quelque disposition de la Procédure Comptable lèse les
intérêts de l'Opérateur ou d'un Non Opérateur, elles se réuniront et s'emploieront de
bonne foi à réviser la présente Procédure Comptable.

113 Sauf dispositions contraires, l'Accord d'Association et les avenants éventuels audit
Accord prévaudront en cas de contradiction avec la présente Procédure Comptable.

114 Les dispositions de la Procédure Comptable pourront être modifiées d'un commun
accord entre les Parties.

1.1.5 En cas d’exercice des dispositions de l’article 11 relatives aux «Travaux
Supplémentaires », des comptes séparés seront établis pour lesdits Travaux.

DEFINITIONS

Les définitions des termes figurant dans cette Procédure Comptable sont les mêmes que celles
des termes correspondants figurant au présent Accord ou dans le Contrat. En outre, les termes
suivants auront la signification définie ci-après :

12.

122

123

"Matériel" signifie tous équipements, installations et matières consommables acquis
ou produits par l'Opérateur pour les besoins des Opérations Communes.

"Matériel Contrôlable" signifie le Matériel pour lequel l'Opérateur tient un
inventaire. Une liste de ces matériels sera fournie aux Non Opérateurs sur leur
demande.

"Propriété Commune" signifie tous les biens acquis dans le cadre du présent Accord
par l'Opérateur pour le Compte Commun des Parties.
13

ETATS, FACTURATIONS ET AJUSTEMENTS

13.1

132

133

Chaque Partie est seule responsable de l'établissement de ses propres documents
comptables et déclarations fiscales pour satisfaire aux exigences de la République du
Sénégal et de tout autre pays.

L'Opérateur est tenu de fournir aux Non Opérateurs, sur leur demande, les états et les
factures, ainsi que toute pièce comptable qu'ils jugeront nécessaire, dans la forme
requise pour leur permettre de remplir leurs obligations.

Le plus tôt possible, mais en aucun cas au-delà de quarante-cingq (45) jours après la fin
de chaque mois, l'Opérateur facturera aux Non Opérateurs leur quote-part des
dépenses pour les Opérations Communes réalisées le mois précédent. A ces factures
devront être joints les états de tous les débits et crédits portés au Compte Commun,
comme indiqué ci-dessous :

133.1 Les états des débits et crédits portés au Compte Commun seront groupés par
catégorie selon une classification appropriée habituellement utilisée par
l'Opérateur à l’exception des Matériels Contrôlables, des débits et crédits
exceptionnels, qui devront être détaillés.

1.3.3.2 L'Opérateur devra fournir aux Non Opérateurs, sur leur demande, une
description des classifications comptables pour approbation.

1.3.3.3 Les sommes facturées devront être exprimées dans la monnaie que l'Opérateur
utilise pour la tenue de sa comptabilité, laquelle sera, aux fins du présent
Accord le Dollar.

1334 Il est de l'intention des Parties qu'à l'occasion de la conversion des devises
pour la comptabilisation des avances en diverses monnaies prévues à l'article
14, ou de toutes autres opérations de change relatives aux Opérations
Communes, aucune des Parties ne devra réaliser un gain ou enregistrer une
perte de change aux dépens ou au profit des autres Parties. Tout gain ou perte
pour le Compte Commun résultant des opérations de change des devises
nécessaires aux Opérations Communes, ou de conversion de diverses
monnaies, sera crédité ou débité au Compte Commun.

1.3.3.5 L'Opérateur fournira aux Non Opérateurs une description de la procédure
retenue par lui pour effectuer le change ou la conversion des devises. En cas
de différence sensible entre le taux de change effectif et le taux utilisé par
l'Opérateur pour la même devise, le traitement des taux de change sera
reconsidéré.

133.6 Le règlement de toute facture par un Non Opérateur ne préjugera pas du droit
des Non Opérateurs de contester le bien fondé de cette facture. Cependant, les
factures et états fournis aux Non Opérateurs par l'Opérateur durant une Année
Civile seront présumés être exacts et corrects à l'expiration d'un délai de vingt-
quatre (24) mois à compter de la fin de ladite Année, à moins que pendant
cette période de vingt-quatre (24) mois, ils aient formulé des réserves écrites
et demandé à l'Opérateur de procéder à un ajustement. Aucun ajustement
favorable à l'Opérateur ne pourra être effectué après l'expiration du délai
susvisé. Les dispositions du présent alinéa ne pourront avoir pour effet
d'empêcher des ajustements résultant d'un inventaire du Matériel de la
Propriété Commune ou d'une réclamation d'un Tiers.
14.  AVANCES ET PAIEMENTS

14.1

142

143

144

145

146

147

Si l'Opérateur le demande, les Non Opérateurs devront lui avancer leur quote-part des
appels de fonds estimés nécessaires aux Opérations Communes du mois suivant.
L'Opérateur en adressera la demande par écrit aux Non Opérateurs vingt (20) jours au
moins avant la date à laquelle les Non Opérateurs devront effectuer de telles avances.
La date d'exigibilité de ces avances sera fixée par l'Opérateur, mais elle ne devra pas
être antérieure au premier jour du mois au titre duquel les avances sont dues. A titre
d'information, l'Opérateur devra fournir une estimation des avances prévues pour les
deux (2) mois suivants.

Les appels de fonds se feront en Dollars ou dans d'autres devises si l'Opérateur
l'estime nécessaire pour les besoins des Opérations Communes. Les Non Opérateurs
devront verser les avances demandées dans les devises stipulées au plus tard à la date
indiquée dans l'appel de fonds. Lorsque le montant des avances demandées aux Non
Opérateurs pour un mois excède deux millions (200.000.000) de Dollars l'Opérateur
devra prévoir deux appels de fonds au cours du mois considéré.

Si l'Opérateur doit verser des sommes élevées pour la réalisation des Opérations
Communes qui n'étaient pas prévues lors des appels de fonds ordinaires, il pourra
notifier aux Non Opérateurs un appel de fonds supplémentaire à titre d'avance spéciale
au prorata de leur Pourcentage de Participation, payable par les Non Opérateurs dans
les vingt (20) jours suivant la notification de l'appel de fonds supplémentaire.

Si les avances des Non Opérateurs excèdent leur quote-part des dépenses effectives,
l'appel de fonds du mois suivant sera réduit de manière correspondante. Toutefois, les
Non Opérateurs pourront demander que l'excédent de leurs avances leur soit
remboursé dans le cas où l'écart entre les avances et les dépenses effectives du mois
considéré dépasse dix pour cent (10%) ; l'Opérateur devra alors effectuer ledit
remboursement dans un délai de dix (10) jours après la date de réception de la
demande de régularisation des Non Opérateurs.

Si les avances des Non Opérateurs sont inférieures à leur quote-part des dépenses
effectives, la différence pourra, au choix de l'Opérateur, être ajoutée à l'appel de fonds
du mois suivant ou être payée par les Non Opérateurs dans un délai de vingt (20) jours
après la date de réception par les Non Opérateurs de la facture de l'Opérateur couvrant
ladite différence.

Si l'Opérateur ne réclame pas aux Non Opérateurs d'avances pour leur quote-part des
fonds estimés nécessaires aux Opérations Communes, les Non Opérateurs régleront
leur quote-part des dépenses effectives dans les trente (30) jours suivant la date de
réception de la facture de l'Opérateur.

Le paiement des montants à avancer ou facturés sera effectué au plus tard à la date
d'exigibilité. Toute Partie qui n'aura pas versé ses avances ou le solde dû à l'Opérateur
à la date d'exigibilité, supportera un intérêt au taux prévu à l'article 8.5 du présent
Accord.
15

VÉRIFICATION DU COMPTE COMMUN DE DEPENSES

15.1

152

153

154

155

156

157

L'Opérateur devra faire vérifier le Compte Commun et les états justificatifs chaque
Année Civile par une société agréée par les Parties et le coût de ladite vérification sera
imputé au Compte Commun de Dépenses.

Après avoir avisé l'Opérateur et les Non Opérateurs par écrit au moins soixante (60)
jours à l'avance, un Non Opérateur aura le droit de vérifier ou de faire vérifier, à ses
propres frais, le Compte Commun de Dépenses ainsi que toutes les pièces comptables
justificatives afférents à toute Année Civile ou fraction d'Année Civile pendant un
délai de vingt quatre (24) mois à compter de la fin de ladite Année Civile.

L'Opérateur devra fournir les informations relatives à ses Sociétés Affiliées
nécessaires à la justification des charges imputées par ses Sociétés Affiliées au
Compte Commun de Dépenses et autoriser, le cas échéant, les Non Opérateurs à
vérifier les comptes desdites Sociétés ou à utiliser, à la charge de l'Opérateur, les
services des commissaires aux comptes de ces Sociétés en cas de vérification de
données considérées comme strictement confidentielles.

Toutefois, l'exercice de ce droit de vérification n'allongera pas le délai stipulé à
l'article 1.3 ci-dessus pour contester les comptes et réclamer leur ajustement.

Les Non Opérateurs procéderont à de telles vérifications conjointement ou
simultanément, de manière à gêner le moins possible l'Opérateur.

Toute réclamation ou divergence révélée par cette vérification sera exposée par écrit à
l'Opérateur dans un délai maximum de quatre vingt dix (00) jours après conclusion de
la vérification.

L'Opérateur répondra par écrit aux exceptions de toute vérification le plus tôt possible,
mais en aucun cas au-delà de quatre vingt dix (90) jours après réception du document.
Si toutefois les Non Opérateurs considèrent que le rapport ou la réponse requièrent
l'investigation plus poussée des exceptions mentionnées, les Non Opérateurs seront en
droit de conduire une enquête supplémentaire à ce sujet, en dépit de la possible
expiration du délai de vingt quatre (24) mois susvisé. Une telle enquête devra être
commencée dans les trente(30) jours et achevée dans les soixante (60) jours faisant

suite au rapport ou à la réponse.

Tout ajustement au Compte Commun de Dépenses, résultant d'une vérification établie
d'un commun accord par l'Opérateur et les Non Opérateurs conduisant la vérification,
sera effectué sans délai par l'Opérateur qui le notifiera aux autres Non Opérateurs.
Toute divergence résultant d'une vérification sera soumise au Comité d'Opérations et
si un accord entre les Parties n'était pas établi à l'unanimité, le ou les points en
question seraient réglés comme le stipule l'article 19 du présent Accord, sauf si les
Parties décident de faire appel à un expert indépendant.

Le coût de toute vérification du Compte Commun de Dépenses effectuée dans l'intérêt
de toutes les Parties sera imputé au Compte Commun de Dépenses, à condition que
cette vérification soit approuvée au préalable par les différentes Parties, y compris le
choix de la firme d'audit chargée de la vérification.
16

VERIFICATION DU COMPTE COMMUN DE RECETTES

16.1

162

163

164

165

16.6

16.7

168

L'Opérateur devra faire vérifier le Compte Commun de Recettes et les états
justificatifs chaque Année Civile par une société agréée par les Parties et le coût de
ladite vérification sera imputé au Compte Commun de Dépenses.

Après avoir avisé l'Opérateur et les Non Opérateurs par écrit au moins soixante (60)
jours à l'avance, un Non Opérateur aura le droit de vérifier ou de faire vérifier, à leurs
propres frais, le Compte Commun de Recettes ainsi que toutes les pièces comptables
justificatives afférents à toute Année Civile ou fraction d'Année Civile pendant un
délai de vingt quatre (24) mois à compter de la fin de ladite Année Civile.

Toutefois, l'exercice de ce droit de vérification n'allongera pas le délai stipulé à
l'article 1.3 ci-dessus pour contester les comptes et réclamer leur ajustement.

Les Non Opérateurs s'efforceront dans la mesure du possible de procéder à de telles
vérifications conjointement ou simultanément, de manière à gêner le moins possible
l'Opérateur.

Toute réclamation ou divergence révélée par cette vérification sera exposée par écrit à
l'Opérateur dans un délai maximum de quatre vingt dix (90) jours après conclusion de
la vérification.

L'Opérateur répondra par écrit aux exceptions de toute vérification le plus tôt possible,
mais en aucun cas au-delà de quatre vingt dix (90) jours après réception du document.
Si toutefois les Non Opérateurs considèrent que le rapport ou la réponse requièrent
l'investigation plus poussée des exceptions mentionnées, les Non Opérateurs seront en
droit de conduire une enquête supplémentaire à ce sujet, en dépit de la possible
expiration du délai de vingt quatre (24) mois susvisé. Une telle enquête devra être
commencée dans les trente (30) jours et achevée dans les soixante (60) jours faisant
suite au rapport ou à la réponse.

Tout ajustement au Compte Commun de Recettes, résultant d'une vérification établie
d'un commun accord par l'Opérateur et les Non Opérateurs conduisant la vérification,
sera effectué sans délai par l'Opérateur qui le notifiera aux autres Non Opérateurs.
Toute divergence résultant d'une vérification sera soumise au Comité d'Opérations et
si un accord entre les Parties n'était pas établi à l'unanimité, le ou les points en
question seraient réglés comme le stipule l'article 19 du présent Accord, sauf si les

Parties décident de faire appel à un expert indépendant.

Le coût de toute vérification du Compte Commun de Recettes effectuée dans l'intérêt de
toutes les Parties sera imputé au Compte Commun de Dépenses, à condition que cette
vérification soit approuvée au préalable par les différentes Parties, y compris le choix de
la firme d'audit chargée de la vérification.

Le compte sera ouvert par l’Opérateur au nom des Parties avec la signature conjointe
des représentants dûment autorisés par les Parties. Le partage des recettes du Compte
Commun de Recettes entre les Parties, au titre de recouvrement des Coûts Pétroliers et
de partage du Profit Pétrolier, se fera d’accord partie par virement bancaire après
signature conjointe des Parties.
ARTICLE 2

IMPUTATION DES COUTS, DEPENSES ET CREDITS

L'Opérateur imputera au Compte Commun tous les coûts et dépenses nécessaires à la conduite des
Opérations Communes, ainsi que tous les crédits résultant desdites Opérations. Les coûts et dépenses
incluront, sans que cette énumération soit limitative :

2.1

22

23

24

25

PAIEMENTS AU TITRE DU PERMIS
Les dépenses relatives à l'acquisition et au renouvellement des droits sur la Zone Commune.
DEPENSES DE PERSONNEL

Les appointements et salaires des employés de l'Opérateur et de ses Sociétés Affiliées, qui sont
directement engagés dans la conduite des Opérations Communes, soit temporairement, soit en
permanence, y compris les indemnités, gratifications d'usage et frais personnels, selon la
pratique normale de l'Opérateur, et toutes autres charges afférentes audit personnel et imposées
par les autorités gouvernementales et imputables aux Opérations Communes.

MATERIEL

Le Matériel acheté ou fourni par l'Opérateur pour les besoins des Opérations Communes,
comme il est prévu à l'article 3 ci-dessous. Dans la mesure où il est raisonnablement pratique et
compatible avec une gestion rationnelle et économique, seul le matériel requis pour utilisation
immédiate dans les Opérations Communes sera acheté ou transféré, et tout excédent de stocks
devra être évité.

TRANSPORT DU MATERIEL ET DU PERSONNEL

24.1 Les frais de transport du Matériel et autres frais connexes tels qu’expédition,
emballage, magasinage, fret terrestre et maritime, déchargement à destination.

242 Les frais de transport du personnel requis pour la conduite des Opérations Communes,
et de leurs familles.

243 Les frais de déplacement vers la République du Sénégal du personnel affecté en
permanence où temporairement aux Opérations Communes ainsi que de leurs familles.
Les frais de déplacement du personnel en provenance de la République du Sénégal,
sauf s'il s'agit de personnel affecté à un autre pays classé comme situation à l'étranger
par l'Opérateur. Ces frais comprendront le transport des familles du personnel avec
leurs effets personnels et de ménage, ainsi que tous les autres frais de déménagement
imputés selon la pratique normale de l'Opérateur.

SERVICES

25.1 Le coût des prestations fournies sous contrat, des consultants et des autres prestations
fournies par des Tiers autres que celles visées à l'article 2.8 ci-dessous.

252 Le coût des services techniques tels que, sans que cette énumération soit limitative, les
analyses de laboratoire, dessins, interprétations géophysiques et géologiques, services
d'ingénierie et d'ordinateurs, rendus par l'Opérateur ou par ses Sociétés Affiliées au
bénéfice direct des Opérations Communes, à condition que ce coût ne dépasse pas
celui normalement pratiqué par des Tiers dans des conditions de concurrence (prix,
qualité, conditions de vente, service après vente et délais de livraison) pour des
prestations similaires.

253 Le loyer des équipements et des installations fournis par une Partie ou par ses Sociétés
Affiliées, fixé à des taux en rapport avec les coûts d'immobilisation et les frais
d'entretien et de fonctionnement desdits équipements et installations. Ces taux ne
devront pas excéder ceux qui sont normalement pratiqués par des Tiers dans le
voisinage de la Zone Commune dans des conditions de concurrence (prix, qualité,
conditions de vente, service après vente et délais de livraison) pour des équipements et
installations similaires.

26 DOMMAGES ET PERTES DES BIENS DE LA PROPRIETE COMMUNE
Tous les frais et dépenses nécessaires à la réparation ou au remplacement des biens de la
Propriété Commune à la suite de dommages ou pertes dus à l'incendie, à l'inondation, à la
tempête, au vol, à un accident, ou à toute autre cause. L'Opérateur devra notifier par écrit aux
Non Opérateurs, dans les plus brefs délais, tous les dommages ou pertes dépassant l'équivalent
de cent mille (100.000) Dollars.

27 ASSURANCES

27.1 Les primes payées pour les assurances approuvées par les Parties, étant entendu qu'une
Partie qui ne participe pas à une assurance ne participera pas aux frais de celle-ci.

272 Les indemnités reçues d'un assureur ou d'un Tiers en règlement d'un sinistre seront
créditées au Compte Commun, étant toutefois entendu qu'une Partie qui ne participe
pas à cette assurance ne bénéficiera pas de ces indemnités.

273 Les dépenses effectives encourues pour le règlement de toutes pertes, réclamations,
dommages, jugements et toutes autres dépenses effectuées pour le bénéfice des
Opérations Communes.

28 DÉPENSES JURIDIQUES

Tous les frais et dépenses relatifs à la conduite, à l'examen et à la conclusion des litiges et réclamations
survenant du fait des Opérations Communes, ou nécessaires à protéger ou récupérer des biens de la
Propriété Commune, y compris, sans que cette énumération soit limitative, les honoraires d'avocats,
les frais de justice, les frais d'instruction ou d'enquête, et les montants payés en règlement de litiges ou
réclamations. Toutefois, aucune imputation aux Opérations Communes ne sera faite pour les
prestations du personnel juridique de l'Opérateur et de ses Sociétés Affiliées, sauf avec l'accord
préalable des Non Opérateurs.

29 DROITS D'IMPORTATION,TAXES ET IMPOTS

Tous les droits d'importation, taxes, impôts (à l'exclusion, de l'impôt sur les sociétés à la charge des
Parties), droits et impositions gouvernementales de quelque nature que ce soit, effectivement versés
par l'Opérateur dans le cadre des Opérations Communes.

2.100 BUREAUX, CAMPS ET INSTALLATIONS DIVERSES
Le coût net de fonctionnement et de gestion de tous bureaux, camps, entrepôts, logements et autres

installations servant directement aux Opérations Communes et situés au Sénégal, sera imputé au
Compte Commun. Si lesdites installations sont aussi utilisées pour des activités autres que les
Opérations Communes leur coût net sera réparti équitablement entre toutes les opérations au prorata de
l'utilisation de ces installations.

2.11 FRAIS GENERAUX ET ADMINISTRATIFS

Les frais de siège et les prestations du personnel des services administratif, juridique,
comptable, d'achats, financier, fiscal, du personnel, d'informatique et autres fonctions
effectuées au bénéfice des Opérations Communes, à l'exception des prestations qui
sont autrement imputables en vertu des dispositions ci-dessus, seront appelés "Frais
Généraux" et imputés mensuellement au Compte Commun de la manière suivante, en
fonction du montant annuel des dépenses totales (hors frais généraux et administratifs,
droits, taxes et impôts) imputées au Compte Commun :

a) pour la tranche jusqu'à trois millions (3.000.000) de Dollars par an : trois pour
cent (3%) ;

b) pour la tranche comprise entre trois millions (3.000.000) de Dollars et six
millions (6.000.000) Dollars par an : deux virgule cinq pour cent (2.5%) ;

c) pour la tranche comprise entre six millions (6.000.000) de Dollars et dix
millions (10.000.000) de Dollars par an : deux pour cent (2%) :

d) pour la tranche excédant dix millions (10.000.000) de Dollars par an : un pour
cent (1 %);

2.12 AUTRES DEPENSES

Toutes les autres dépenses raisonnables non couvertes ou traitées aux paragraphes précédents,
encourues par l'Opérateur et ses Sociétés Affiliées et nécessaires à la bonne conduite des Opérations
Communes.

ARTICLE 3

REGLES D'IMPUTATION DES COUTS
DE MATERIEL AU COMPTE COMMUN

3.1. ACQUISITIONS
Les matériels, équipements et matières consommables achetés à des Tiers seront imputés au prix
de revient net supporté par l'Opérateur. Ce prix de revient inclura notamment, sans que cette
énumération soit limitative, le transport, les droits d'importation, charges et taxes y afférents.

32 MATERIEL FOURNI PAR L'OPERATEUR

Le matériel provenant des stocks de l'Opérateur ou de ses Sociétés Affiliées et transféré au
Sénégal pour les besoins des Opérations Communes sera évalué comme suit :

32.1 Matériel neuf
Le matériel neuf (état "A") représente le Matériel neuf qui n'a jamais été utilisé : cent

pour cent (100 %) du prix courant sur le marché international pour des transactions
entre des Tiers.
33

34

322 Matériel en bon état

Le matériel d'occasion en bon état (état "B") représente le Matériel en bon état de
service et utilisable dans sa destination première sans réparation : soixante-quinze
pour cent (75 %) du prix du Matériel neuf, tel que défini ci-dessus.

323. Autre matériel usagé

Autre matériel usagé (état "C") représente le Matériel encore utilisable dans sa
destination première, mais seulement après réparations et remise en état : au maximum
cinquante pour cent (50 %) du prix du Matériel neuf, tel que défini ci-dessus, sans que
le prix augmenté du coût des réparations et remise en état ne puisse excéder le prix
visé à l'article 3.2.2. ci-dessus.

324 Matériel en mauvais état

Le matériel en mauvais état (état "D") représente le Matériel qui n'est plus utilisable
dans sa destination première, mais peut l'être pour d'autres services : au maximum
vingt-cinq pour cent (25 %) du prix du Matériel neuf, tel que défini ci-dessus.

325 Ferrailles et rebuts

Ferrailles et rebuts (état "E") représentent le Matériel hors d'usage et irréparable : prix
courant du matériel des rebuts.

326 Evaluation

Les Parties, par accord mutuel, pourront remplacer les taux mentionnés ci-dessus par
des évaluations faites conjointement par leurs représentants, avant que les imputations
ne soient effectuées.

GARANTIE

L'Opérateur ne garantit pas le Matériel fourni au-delà de la garantie donnée par le
fournisseur ou le fabricant de ce Matériel. En cas de Matériel défectueux, le Compte
Commun ne sera crédité que lorsque l'Opérateur aura reçu du fournisseur ou de ses
agents un avoir correspondant.

LIQUIDATION

34.1 L'Opérateur n'aura aucune obligation d'acheter l'intérêt détenu par les Non Opérateurs
dans tout surplus de Matériel neuf ou usagé.

342 L'Opérateur aura le droit de vendre et de disposer des surplus de Matériel, à condition
d'en informer les Non Opérateurs et d'obtenir leur autorisation préalable pour toute
liquidation de surplus de Matériel d'un montant total supérieur à l'équivalent de cent
mille (100 000) Dollars.

343 Le produit de toutes ventes de Matériel devra être porté au crédit du Compte Commun
pour le montant net reçu de l'acheteur.
35

INVENT AIRES

35.1

352

353

Des inventaires périodiques de tout le Matériel Contrôlable seront effectués à
intervalles raisonnables par l'Opérateur sur demande des Parties.  L'Opérateur
notifiera par écrit aux Non Opérateurs trente (30) jours à l'avance son intention de
procéder à un inventaire de manière à permettre aux Non Opérateurs d'être représentés
lors de l'inventaire. Le défaut de représentation d'un Non Opérateur à un inventaire
engagera ladite Partie à accepter l'inventaire effectué par l'Opérateur.

Après rapprochement de l'inventaire avec le Compte Commun, un relevé des
différences en plus ou en moins sera fourni aux Non Opérateurs. Les ajustements
résultant de l'inventaire seront apportés au Compte Commun sur demande des Parties.

Chaque fois qu'il y aura une cession ou un changement de Pourcentage de
Participation dans les biens communs, un inventaire spécial devra être effectué par
l'Opérateur, à condition que le vendeur et/ou l'acquéreur acceptent d'en supporter tous
les frais. Dans ce cas, le vendeur et l'acquéreur auront le droit d'être représentés à cet
inventaire qui liera les Parties.
